EXHIBIT
  A
                                                                                 Filed and Attested by
JUSTIN F. ROBINETTE, ESQUIRE                          TO THE DEFENDANTS:              PROTHONOTARY
                                                                                  16 Sep 2020 09:36 AM
THE LAW OFFICES OF ERIC A. SHORE, P.C.                                                M. ON
                                                                                         SCHIAVONI
                                                      THE COMPLAINT HEREIN WAS FILED
Two Penn Center                                       SEPTEMBER 15, 2020, AND REQUIRES A
1500 JFK Boulevard, Suite 1240                        RESPONSIVE PLEADING WITHIN
Philadelphia, PA 19102                                TWENTY (20) DAYS FROM THIS DATE OR
Tel: (215) 944-6121                                   A DEFAULT JUDGMENT MAY BE SOUGHT
Fax: (215) 944-6124                                   AGAINST YOU.
E-mail: JustinR@ericshore.com
                                                      _________________________________________
Attorney for Plaintiff, Jane Doe                      JUSTIN F. ROBINETTE, ESQUIRE




 JANE DOE,                                           COURT OF COMMON PLEAS

                                    Plaintiff,       CHESTER COUNTY
                     v.
                                                     CASE NO. _______
 LINCOLN UNIVERSITY OF
 PENNSYLVANIA; BRENDA ALLEN;                         JURY TRIAL DEMANDED (8)
 BRIAN DUBENION; LENETTA LEE;
 LYNDSAY RAYMOND; GERALD
 GARLIC, REVEREND FREDERICK
 FAISON; OMEGA PSI PHI FRATERNITY,
 INC.; ALPHA PHI ALPHA FRATERNITY,
 INC.,

                                    Defendants.


                                        COMPLAINT

                                       I.        PARTIES

1.     Plaintiff, Jane Doe (“Plaintiff” or “Doe”), 22, is an adult individual who resides at

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX, in New Castle,

       Delaware. Plaintiff was a student of Defendant, Lincoln University of Pennsylvania, at

       all times relevant hereto.




                                                             2020-06854-MJ
2.   Defendant, Lincoln University of Pennsylvania, at all times relevant hereto, has a

     principal place of business and registered office address at 1570 Baltimore Pike, Lincoln

     University, PA 19352.

3.   The following Defendants are named in their official capacities, and in their individual

     capacities as they personally participated in the discriminatory, harassing, and/or

     retaliatory acts, and/or the failure-to-accommodate Doe’s gender dysphoria (“GD”), as

     alleged more fully herein: Brenda Allen, President; Brian Dubenion, Associate Vice

     President for Student Success and Dean of Students; Lenetta Lee, Dean of the College

     and Vice President, formerly Associate Vice President and Dean of Students, and Student

     Conduct Administrator; Lyndsay Raymond, Associate Director for Student Life &

     Development, Division of Student Success; Gerald Garlic, Title IX Coordinator; and

     Reverend Frederick Faison, Chaplain and Director of Religious Activities.

4.   Omega Psi Phi Fraternity, Inc., is a corporation whose headquarters and principal place of

     business is located at 3951 Snapfinger Parkway Decatur, Georgia 30035. This Defendant

     operates a chapter at Lincoln University of Pennsylvania. The Lincoln University

     chapter of Omega Psi Phi Fraternity, Inc., is an all-male fraternity and an unincorporated

     association of Omega Psi Phi Fraternity, Incorporated. The address for the Lincoln

     University chapter of Omega Psi Phi Fraternity, Inc., is 1570 Baltimore Pike, P.O. Box

     179, Lincoln University, PA 19352. This Defendant is jointly and severally liable to

     Doe.

5.   Alpha Phi Alpha Fraternity, Inc., is a corporation whose headquarters and principal place

     of business is located at 2313 St. Paul Street, Baltimore, MD 21218. This Defendant

     operates a chapter at Lincoln University of Pennsylvania. The Lincoln University




                                                          2020-06854-MJ
                                              2
      chapter of Alpha Phi Alpha Fraternity, Inc., is an all-male fraternity and an

      unincorporated association of Alpha Phi Alpha Fraternity, Incorporated. The Lincoln

      University chapter of Alpha Phi Alpha Fraternity, Inc., is located at 1570 Baltimore Pike,

      Lincoln University, PA 19352. This Defendant is jointly and severally liable to Doe.

                         II.          JURISDICTION & VENUE

6.    The Court of Common Pleas of Chester County, Pennsylvania, has original and exclusive

      subject-matter jurisdiction over this case pursuant to 42 Pa. C. S. § 931.

7.    Personal jurisdiction is proper because, at all times relevant hereto, Defendant transacted,

      engaged in, and regularly conducted business in Chester County, Pennsylvania, at 1570

      Baltimore Pike, Lincoln University, PA 19352, and Defendant owned, used, and

      possessed that location; and contracted to supply services and things to and from that

      location.

8.    Venue is proper because the unlawful conduct out of which the causes of action described

      herein arose, and out of which the transactions and occurrences giving rise to those

      causes of action arose, took place in Chester County, Pennsylvania, at 1570 Baltimore

      Pike, Lincoln University, PA 19352.

                               III.     MATERIAL FACTS

9.    Each of the above paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

10.   At all times relevant hereto, Defendant, Lincoln University of Pennsylvania, received

      Federal financial assistance for the University’s educational programs and activities.

11.   Doe is a transgender woman of color who currently attends Lincoln University as a

      Senior.




                                                           2020-06854-MJ
                                               3
12.   Throughout Doe’s tenure at Lincoln University of Pennsylvania, Doe paid the University

      substantial out-of-state tuition and fees, and took out loans, in order to be denied an

      education, by being subject to constant degrading mistreatment all semesters of her

      college experience thus far from 2016 through 2019. The harassment and abuse included

      constant misgendering –which was intentional, malicious, and hateful – and other

      harassment, discrimination, and transphobia, perpetrated with impunity by students and

      fraternity members, staff and employees, including professors and administrators, of

      Defendant, Lincoln University of Pennsylvania.

13.   Doe was continuously exposed to severe and traumatic bias incidents while a student at

      Lincoln University which similarly-situated students who identify as cisgender do not

      have to endure in order to access a college education.

14.   Doe was frequently and continuously misgendered intentionally and even after being

      corrected, by students and fraternity members, staff and employees, including professors

      and administrators, of Lincoln University of Pennsylvania, who did not use Doe’s

      preferred name, preferred pronouns, and/or treat Doe consistent with her gender identity,

      or with respect.

15.   Doe recollects that, beginning in or around August 2016, Doe was harassed on a

      frequent basis by fellow students and the staff and employees of Lincoln University of

      Pennsylvania, including, but not limited, to the following:

      a.     Doe was continuously misgendered by employees including administrative staff

             members and/or professors, including, to Doe’s recollection, Professor Mahpuia

             Deas, Associate Professor in the Department of Languages and Literature, and the

             “Upperclassman [sic] Dean”; Dr. Nicole Files-Thompson, Associate Professor of




                                                            2020-06854-MJ
                                                4
     Communication; Dr. Camilla Horne, Director of Choral Activities; and Valerie

     Reason, Program Assistant in the Office of Student Life and Development. The

     misgendering often occurred in class and/or in front of the other students, was

     humiliating, and set the example for the how the students also treated Doe which

     was with complete disrespect and inconsistent with Doe’s gender identity

     (female).

b.   In or around 2018 and 2019, Doe was repeatedly misgendered more than once,

     openly and conspicuously in class, by Professor, Dr. Mahpuia Deas, who is also

     the “Dean of Upperclassman” [sic.]. Doe repeatedly rebuffed the conduct and

     corrected Doe’s pronouns with Dr. Deas on multiple occasions.

c.   At one point, on or about February. 13, 2019, after being rebuffed and corrected

     regarding the use of incorrect pronouns – which constitutes protected

     conduct/activity as well as a request for a reasonable accommodation under the

     law – Professor Deas verbally apologized to Doe for misgendering Doe, and then

     added insult to injury by taking it upon himself to follow up later that same day

     with a written confirmatory e-mail, with the subject line, “Please Accept My

     Apology,” and the message, “I sincerely apologize for mis-gendering you today.

     I realize its [sic.] my second mistake this semester. Please accept my apology.

     Warmly, Dr. Deas.” Dr. Deas had already verbally apologized to Doe. Dr. Deas’

     conduct was unnecessary. Dr. Deas had issues with Doe’s gender and does not

     understand how to interact with a transgender person. You verbally correct

     yourself and/or apologize, then move on with class, remembering to use the

     correct pronoun moving forward. The goal is to create a respectful and inclusive




                                                  2020-06854-MJ
                                      5
     environment in which everyone, including transgender and gender non-

     conforming people, can learn.

d.   Doe also recollects occasions where employees and/or staff used a name to refer

     to Doe which is not Doe’s preferred name and is not consistent with Doe’s gender

     identity (female).

e.   Doe recollects that the employees and/or staff of Defendant, Lincoln University of

     Pennsylvania, who were working in the cafeteria and/or dining area, on multiple

     occasions, used their phones to take unauthorized photographs of Doe without

     Doe’s consent or permission, in order to bully and harass Doe, and they did not

     display similar conduct toward the other students at the school who identified as

     cisgender. Doe believes that the clothing that Doe was wearing and Doe’s

     appearance did not conform to these individuals’ stereotyped expectations for a

     cisgender woman.

f.   Ms. Gina Myers, Campus Security Officer, Department of Public Safety,

     misgendered Doe.

g.   Doe recollects another administrator or staff member misgendered Doe.

h.   Doe was routinely and regularly misgendered and harassed in a hateful and

     abusive manner by male students and fraternity members where Doe lived, for

     years, in or around 2016, 2017, 2018, and 2019, which exacerbated Doe’s

     condition, and Doe became afraid to go outside, which is a coping mechanism

     that causes Doe isolation, pain, and suffering, which Doe continues to experience

     to this day.




                                                 2020-06854-MJ
                                      6
16.   Doe experienced harassment and discrimination on account of gender identity, gender

      expression, and sex, regularly throughout Doe’s education, in Defendant, Lincoln

      University’s educational programs and activities, as well as in its housing and residential

      facilities and services, on a frequent and continuous basis, including, but not limited to:

      a.    Beginning in or around 2016, Defendants initially assigned Doe to a dormitory for

             men, which is on-campus housing that was not gender-appropriate and which was

             not consistent with Doe’s gender identity (female). Doe was forced to live with,

             use a restroom with, and shower with other male students, despite being a

             transgender female, which was severely traumatic for Doe.

      b.    Beginning in or around 2016, the male students who lived with Doe in the

             dormitory frequently subjected Doe to harassment and abuse to which they did

             not subject the other students who identified as cisgender, including but not

             limited to:

      c.    The male students who lived with Doe, in or around 2016, would bang loudly on

             Doe’s door to harass Doe.

      d.    The male students who lived with Doe, in or around 2016, spread false sexual

             rumors about Doe that Doe wanted to have sex with numerous other male

             students living in the dormitory with Doe, or words to that effect, which was

             completely untrue and humiliating. Doe’s neighbors, students who were male,

             subjected Doe to ostracism and aversion, on this account, which was also

             humiliating.

      e.    Doe also overhead a group of male students, in the room next to Doe’s room,

             talking about Doe outside of Doe’s presence. During the discussion, Doe




                                                            2020-06854-MJ
                                                7
     overhead a male student saying that he would physically hurt Doe if Doe tried to

     approach him, or words to that effect.

f.   Doe recollects that she was referred to as “the gay boy” during the subject

     timeframe, which was used intentionally as an offensive slur, and Doe does not

     identify as gay. Doe is a transgender woman.

g.   On one occasion, in or around the same timeframe, Doe was accosted, verbally

     assaulted, and the situation escalated and almost became physical, with a male

     resident of the dorm. It was anomalous to require Doe to use a male dorm and a

     male restroom. Doe recollects she was in the restroom brushing her hair. Doe’s

     hair is long, extends down to Doe’s waist, she appears as female, and presents as a

     female. A male resident walked by and harassed Doe while she was in the

     restroom by stating loudly to another male resident, “The gay boy in the bathroom

     doing his hair for you,” or words to that effect.

h.   In response to the harassment while Doe was in the restroom, Doe left the first

     restroom, and walked around to use another restroom farther away in the

     dormitory, in order to avoid any further confrontation. Once Doe finished and left

     the second restroom, a male resident in the hallway stated openly to another male

     resident about Doe, that Doe was allegedly “looking at your butt” while the

     student was walking down the hall, which is untrue. Doe rebuffed the conduct by

     standing up for herself and responding to the student, “Is there something

     wrong?” The male student intimidated Doe by getting in Doe’s face in an

     extremely aggressive manner, and physically threatening Doe, by stating, “We

     can box if it’s a problem,” or words to that effect. Doe retreated back to her dorm




                                                   2020-06854-MJ
                                       8
     room in order to avoid physically fighting the student for attempting to use a

     restroom in the dorm.

i.   Doe recollects that, in or around 2016, Doe printed flyers to run for the head of the

     hall, which was known as the “hall king,” which is also not a gender-inclusive

     term. Doe is a transgender woman, and was not elected. Doe’s flyers were ripped

     down by the other male students. Doe believes the mistreatment occurred

     because Doe was forced to live in a male dorm, and was stereotyped as not

     conforming to the male gender, by the male students with whom she lived.

j.   Doe reported the bias incidents to Resident Advisors (“R.A.s”) Allen, Nafeece

     (sp.), and the Residence Coordinator (“R.C.”), Mr. Harris, who exhibited

     deliberate indifference, and did nothing to meaningfully rectify the situation.

k.   In or around Sophomore Year, 2017/2018, Doe recollects Doe specifically

     expressed and requested that Doe “did not want to live with males,” and that it

     “was due to her gender,” or words to that effect. Defendant, Lincoln University,

     still did not permit Doe to access dormitories, housing, and/or residential

     opportunities, on an equal and non-discriminatory basis, as a person who

     identified as female in order to be consistent with Doe’s gender identity, for

     which Defendant, Lincoln University, is itself specifically liable.

l.   In or around 2017, 2018, and 2019, Doe went to an off-campus solo suite that

     belonged to the Title IX Coordinator, and which is otherwise used or known as a

     medical suite when unoccupied. At the off-campus solo suite Doe was less safe

     and was subjected to further harassment by male members of the Omega Psi Phi

     Fraternity, Inc., who were also made Resident Advisors (“R.A.s”) over Doe, and




                                                   2020-06854-MJ
                                        9
     who targeted and discriminated against Doe on account of her gender identity,

     gender expression, and/or gender stereotyping. Plaintiff was denied equal access

     to housing and residential opportunities on an equal and non-discriminatory basis,

     as compared with Doe’s other similarly-situated cisgender female students.

     Defendant made this discriminatory decision regarding Doe’s housing on account

     of the fact that its employees did not otherwise know what to do with the Plaintiff.

m.   Plaintiff was singled out for discriminatory exclusion, harassment, and retaliation

     by being assigned to an isolated suite which was the Title IX Coordinator’s, Mr.

     Garlic’s, personal suite, and/or the medical suite, simply because Doe had made a

     reasonable suggestion and request that the Plaintiff be permitted to access gender-

     appropriate facilities and services, and that other students be counseled to treated

     Plaintiff consistent with her gender identity (female), which the Defendants never

     did. Doe should have been permitted to live in a gender-appropriate dorm on

     campus, like similarly-situated cisgender female students, where Doe could be

     safe.

n.   The living arrangement for Doe constitutes disparate treatment in that it was

     different than what is provided to a student who identifies as a cisgender

     female, and the decision singled the Plaintiff out for isolation, exclusion,

     harassment, which is a type of stigmatization or discrimination that

     individuals with disabilities often experience in particular.

o.   The isolation, exclusion, and discrimination against Doe in the form of the

     Defendants’ own discriminatory acts, in refusing to permit Doe to live with

     cisgender female students, refusing to treat Doe consistent with Doe’s




                                                   2020-06854-MJ
                                       10
     gender identity, and Defendants’ deliberate indifference, thereby exposed

     Doe to further harassment and abuse by members of Omega Psi Phi

     Fraternity, Incorporated.

p.   The University’s own discriminatory conduct also set the example for the

     further harassment Doe suffered from the other students.

q.   Throughout the academic year, in or around 2018 and 2019, Doe’s fellow

     students removed Doe’s personal items and threw them down the halls.

r.   Throughout the academic year, in or around 2018 and 2019, trash was left in

     front of Doe’s door, but not the other students’ doors, in Doe’s residence. ·

s.   The resident assistants on Doe’s floor were members of Omega Psi Phi

     Fraternity, Incorporated, and they all identified as male. The resident

     assistants failed to remedy the harassment Doe was receiving from fellow

     students, and also participated in harassing Doe.

t.   When Doe walked throughout the dorms and campus, the male students,

     including members of Omega Psi Phi, referred to Doe as “faggot” and

     purposefully used “he” to incorrectly identify, and to hatefully, intentionally,

     and maliciously misgender Doe.

u.   On frequent occasions when there were social events on campus, Doe recollects

     that the other students would identify Doe specifically as a transgender person,

     rather than Doe’s preference, which is to be identified as a person who is female.

     Doe also contends this otherwise outed Doe as transgender beyond an extent

     with which Doe felt comfortable to the other students in attendance.




                                                  2020-06854-MJ
                                      11
17.   Doe was continuously denied access to educational programs or activities, on the same

      terms and conditions as students who identify as cisgender, including but not limited to:

      a.    In or around September 2018, when Doe expressed interest in auditioning for

             Stroll Like Alpha, a competition that was co-sponsored by a sorority and a

             fraternity. Doe was denied the ability to participate. It is believed Doe was

             denied by the fraternity on account of the fact that Doe did not conform to the

             fraternity’s stereotyped expectation of a cisgender woman.

      b.    Doe was discriminated against by Defendant, Lincoln University of Pennsylvania,

             by being denied access to the Respondent’s cheerleading team or squad, to wit:

      c.    In or around the beginning of 2017, Doe wanted to become a part of Lincoln

             University’s cheerleading team, and in or around April 2017, Doe auditioned

             for the cheerleading team as a freshman. Doe identified that she wanted to

             wear female clothing.

      d.    On or about April 21, 2017, after Doe auditioned for the cheerleading team,

             fellow students denied Doe’s participation because they did not know what to

             do with Doe, and Defendant, Lincoln University of Pennsylvania, acquiesced in

             the conduct.

      e.    Complainant applied for the Lincoln Woman of the Year in January 2019 and was

             denied on account of discrimination.    ·

      f.    On or about February 2019, Doe exited the dormitory to go outside and a group of

             three (3) male students, who are also fraternity members, who mocked, ridiculed,

             and harassed Doe. Doe was laughed at, she was incorrectly identified with “he”




                                                          2020-06854-MJ
                                              12
             pronouns, Doe was called a “faggot,” and one of the male students and fraternity

             members stated, “He’s gay as shit.”

      g.    On or about February 7, 2019, members of Omega Psi Phi denied Doe’s

             participation in their f ashion show because of Doe’s gender identity, gender

             expression, and/or on account of gender stereotyping. Doe was told she could

             not perform a piece in the show, recollects she was told, “It’s a sexy scene

             for girls,” “The old heads wouldn’t understand,” and, “I t’s for your own

             good.” Doe was denied the ability to participate on the same terms and

             conditions as similarly-situated students who identify as cisgender on

             account of discrimination.

      h.    On or about February 7, 2019, with respect to the fashion show, Doe

             requested from the Skit Director to be able to walk the runway with the other

             students during another scene, if she were going to be denied the ability to

             perform a solo piece of her own in the fashion show. The Skit Director

             stated to Doe that, instead of walking in the fashion show where the men in

             the fraternity would see her, “Wait until the end of the show when the scene

             is over,” which was humiliating to Doe, and constituted different terms and

             conditions than those which were afforded to students who identify as

             cisgender. Doe was denied the ability to participate in any scene or

             performance during the fashion show on account of discrimination.

18.   Doe recollects that she lodged complaints, for example, about her living situation,

      multiple times to Mr. Gerald Garlic, Title IX Coordinator, in or around 2016 and/or 2017.

      Doe recollects she specifically complained about the abuse and harassment Doe suffered




                                                          2020-06854-MJ
                                              13
      in the male dorm to which the University assigned Doe, before Doe went off-campus

      where Doe was less safe and subjected to further harassment. Mr. Garlic exhibited

      deliberate indifference and turned a blind eye to Doe’s complaints at the time.

19.   Mr. Garlic and the University exhibited deliberate indifference by permitting Doe to be

      isolated where Doe was foreseeably subjected to further harassment. Doe should have

      been permitted to live in a gender-appropriate dorm on campus like similarly-situated

      cisgender female students.

20.   On or about February 13, 2019, Doe formally lodged a complaint with the

      Associate Vice President for Student Success and Dean of Students, Brian Dubenion.

      Doe informed him that Doe was being discriminated against, misgendered, and

      harassed at the school. Doe recollects she also specifically stated to Mr. Dubenion that

      Doe was recently denied participation in the fashion show, and was recently harassed,

      because the men of Omega Psi Phi are transphobic and display transphobia towards

      me, or words to that effect.

21.   On or about February 14, 2019, Mr. Dubenion cc’d Defendant, Dr. Lenetta Lee, and

      said Dr. Lee could help Doe with the concern. Dr. Lee was, at all times relevant hereto,

      Dean of the College an d Vice President, Dean of Students, and/or Student Conduct

      Administrator.

22.   When Dr. Lenetta Lee met with Doe, she did not address Doe’s concerns, and was

      offensive and transphobic. Dr. Lee stated to Doe in a condescending manner to Doe that

      Doe “should’ve sat some things out,” or words to that effect. Dubenion and Lee turned a

      blind eye, and exhibited deliberate indifference to transphobia, bigotry, and




                                                           2020-06854-MJ
                                              14
      discrimination, occurring in their school against Doe. Dr. Lee was transphobic and

      discriminatory toward Doe on account of Doe’s gender identity.

23.   Even after Doe’s complaints, the transphobia and harassment from the members of

      Omega Psi Phi was not remedied, and Doe experienced further harassment and abuse

      due to Respondents’ failure to promptly intervene to correct and remedy the problem.

24.   The transphobia, discrimination, and harassment of Doe, consisting of excluding Doe

      from educational programs and activities, and not allowing her to participate on an equal

      and non-discriminatory basis, also further continued, unrectified, to wit:

      a.    In or around the beginning of 2019, Doe again expressed interest in becoming

             a part of the Lincoln University cheerleading team, and Doe was again denied

             on account of gender identity or expression.

      b.    In or around March 2019, a fellow student of Doe’s informed Doe that the

             cheerleading team had a discussion about who would show up at the

             cheerleading team interest meeting. The student said that Doe’s name came

             up and it was decided that they were not going to pick Doe for the team, or

             words to that effect.

      c.    In or around March 2019, Doe showed up to the cheerleading team interest

             meeting anyway. Doe experienced bias, aversion, and exclusion. Team

             members stated that the team had to be cohesive and everyone had to blend in.

             No one was allowed to stand out. Doe was denied participation on the team.

      d.    Doe continued to be denied access to educational programs or activities including

             applying to be Miss Lincoln University in 2019. Miss Lincoln University

             serves as a student ambassador to the University.




                                                           2020-06854-MJ
                                               15
      e.    On or about March 8, 2019, Respondent’s Associate Director for Student Life

             and Development, Lyndsay Raymond, denied Doe’s application because Ms.

             Raymond stated Doe did not have the G.P.A. requirement of a 3.0. However,

             Doe obtained a 3.36 G.P.A. the previous semester and was qualified but was

             still denied the opportunity because Doe is a transgender woman.

25.   On or about March 11, 2019, Doe reached out to Dr. Lenetta Lee to remind her

      about scheduling a mediation meeting with the fraternity. Dr. Lee responded

      simply, “Reach out to Dr. Faison.” Dr. Faison is the Chaplain and Director of

      Religious Activities. It was Dr. Lee’s idea for Doe to reach out to the campus pastor on

      account of transphobia and discrimination Dr. Lee has for transgender people, as

      similarly-situated female students who identify as cisgender, and who complain about

      sexual harassment by male students who are cisgender, are directed to the Title IX

      Coordinator, under the University’s sexual harassment policy, in order to be compliant

      with Title IX, which the Defendants never did here.

26.   On or about March 20, 2019, Doe emailed Lincoln University President, Brenda Allen,

      to complain about the harassment and discrimination Doe was receiving because of

      Doe’s gender identity. President Allen turned a blind eye and exhibited deliberate

      indifference to transphobia, bias, and hatred against the transgender community

      occurring in her school against Doe.

27.   On or about April 2, 2019, Doe emailed Respondent’s Director of Facilities, Mr.

      Michael Reed, about an incident with two of his maintenance men that occurred on

      March 25, 2019. The two men keyed into Doe’s suite unauthorized, without

      knocking and while the music was playing. During this time, Doe was undressed in




                                                            2020-06854-MJ
                                              16
      the suite. Doe ran into the bathroom. When Doe asked the maintenance men what

      the urgency was because they frightened Doe and Doe’s friend, one of the

      maintenance men said they needed to sew a curtain that was recently bought, or

      words to that effect. Doe asked them if that was all, and one of the men grinned, and

      stated, “That’s all,” in a manner which caused the Plaintiff concern. The two men did

      not apologize. Doe reported the incident to Mr. Reed but heard nothing more

      about the incident. Doe believes that the incident is retaliation for Doe’s protected

      conduct/activity, and requests for reasonable accommodations, and on account of

      discrimination and harassment.

28.   On or about June 3, 2019, Doe emailed Mr. Garlic informing Mr. Garlic that Doe has

      not heard anything about the Omega Psi Phi situation and was under the impression

      that the matter was not being taken seriously, and Doe also emailed Mr. Garlic that

      Doe had not heard back about the maintenance men.

29.   In or around this timeframe, in 2019, Doe specifically requested, for example, to be

      moved from ASL to LLC, which would have been a specific living-situation change that

      Doe thought would be acceptable to Defendants on account of their transphobia and

      issues with Doe’s gender. Doe requested the change due to Doe’s safety and harassment

      concerns, specifically due to Doe’s fear, which Doe expressed at that time, that “the

      students are going to attack me,” or words to that effect. The University was entirely

      dismissive. The University denied Doe’s request. Doe recollects that she was instructed

      “They don’t make special accommodations,” or words to that effect.

30.   On or about June 28, 2019, Doe contacted President Allen and Mr. Garlic. Doe

      expressed that Doe wanted to come back to campus due to safety concerns.




                                                          2020-06854-MJ
                                              17
31.   On about August 2019, and only at Doe’s behest, Doe was moved back and assigned

      Doe’s previous suite that Doe resided in during the 2018-2019 academic year, which

      was not gender-appropriate and put a target on Doe’s back. Defendants’ repeated and

      continuous discriminatory conduct in moving Doe from a male dorm on campus, then

      permitting Doe to be isolated off-campus where Doe was subjected to further harassment

      by Omega Psi Phi Fraternity, Incorporated, who also served as Doe’s R.A.s, then Doe

      moved back to the same male dorm on campus, which was again not gender-appropriate,

      all when Doe requested to be treated consistently with Doe’s gender identity (female) at

      all times. This constitutes sex discrimination, deliberate indifference, and is nothing

      short of cruel and abusive mistreatment.

32.   In or around October 2019, in an attempt to remedy the situation, Doe filed a complaint

      against Defendant, Lincoln University of Pennsylvania, with the Pennsylvania Human

      Relations Commission (“PHRC”), alleging discrimination and harassment. The PHRC

      has provided no meaningful assistance to Doe, has shown no sincere interest in resolving

      the matter, and the discrimination, harassment, failure-to-accommodate, and retaliation

      continued unrectified.

33.   Defendants took no disciplinary action against the harassers and/or the fraternity at any

      point, the transphobia continued, the harassers were emboldened, and Doe experienced

      further harassment.

34.   Defendants failed to move or suggest Doe move back onto campus before that time

      although Plaintiff felt intimidated by the students and fraternity members who harassed

      Plaintiff off campus.




                                                           2020-06854-MJ
                                               18
35.   In or around March 2019, after Doe complained to Defendants Dubenion and Lee, and

      after Doe met with Defendant Lee – who turned a blind eye and exhibited deliberate

      indifference to Doe’s plight – Doe followed up again with Lee for a second time. The

      second time Doe requested “mediation” specifically which was never offered to Doe by

      anyone associated with Defendants before Doe herself specifically requested it. Nobody

      from the University provided Doe with the option of mediation, directed Doe to the

      Student Handbook, or directed Doe to this option in the Student Handbook. Doe had

      made the request and taken this upon herself.

36.   Defendants failed to suggest a mediation as an available means of Doe resolving her

      issues of sex-based harassment including in 2016, 2017, and 2018, and it was only when

      Doe requested mediation from the University, that it occurred. It is acknowledged, in or

      around April 2019, that a meeting was held, at Doe’s own behest and not the

      Defendants’, with Doe, her harassers, and Reverend Frederick Faison, Chaplain and

      Director of Religious Activities, to wit:

      a.     The meeting was initially scheduled by Reverend Faison to occur on April 5,

             2019, but Reverend Faison abruptly cancelled and rescheduled it from April 5,

             2019 to April 11, 2019 without any explanation. On April 11, 2019, Doe had to

             be called out of class to attend the meeting, which added insult to injury and

             further disadvantaged Doe.

      b.     Rev. Faison harbored religious bigotry and animus toward Doe on account of her

             gender identity, gender expression, and/or on account of gender stereotyping.

             Doe contends the “mediation” was a charade and a sham. Doe disputes the

             characterization of this session as a “mediation” because of Reverend Faison’s




                                                          2020-06854-MJ
                                                  19
     own conduct, and that of the harassing students and fraternity members, during

     the meeting.

c.   Rev. Faison did not create an equal or level-playing field.

d.   It should also be pointed out that the meeting was not initially provided to

     Plaintiff, was not promptly provided to Plaintiff, and occurred too late as Plaintiff

     experienced further harassment at that point for which she specifically seeks to

     recover compensatory and other available damages in this action.

e.   The meeting with the Omega Psi Phi Fraternity was limited in scope, as it did not

     address the University Defendant’s and the Individual Defendants’ own disparate

     treatment, discrimination, gender stereotyping, and failure-to-accommodate Doe,

     as well as their own harassment, misgendering, and retaliation against Doe, or

     anything outside of the context of the Omega Psi Phi Fraternity specifically.

     Doe’s other serious concerns of transphobia, discrimination, harassment, failure-

     to-accommodate, and retaliation by the University and its officials and employees,

     were not addressed at the mediation meeting with the fraternity.

f.   The mediation meeting with the fraternity was only held as the request and

     repeated insistence of Doe, not the Defendants. Plaintiff had to request the

     meeting because Defendants exhibited deliberate indifference. Defendants

     exhibited deliberate indifference to discrimination, harassment, and retaliation

     before, during, and after the meeting. Plaintiff approached Dr. Lee after Dr. Lee

     exhibited deliberate indifference to the situation, and Plaintiff stated that Plaintiff

     had consulted the Student Handbook which states that a mediation can be

     requested with the Plaintiff’s harassers, and an appropriate school official, as the




                                                    2020-06854-MJ
                                       20
     first step in a discrimination or harassment complaint. Plaintiff had to repeatedly

     request assistance from Dr. Lee, and it was Plaintiff, and not the Defendants, who

     requested a mediation.

g.   It is believed Defendants permitted a mediation which was fundamentally unfair,

     discriminatory, hostile, abusive, and part of the further harassment and

     transphobia that Doe experienced. The meeting was abusive, hostile, and

     discriminatory, in and of itself. Reverend Frederick Faison was selected to be in

     charge of and conduct the meeting, and demonstrated bigotry and transphobia

     toward Plaintiff during the meeting, misgendered, harassed, discriminated against,

     and retaliated against Plaintiff. Plaintiff was continuously misgendered by Rev.

     Faison who refused to treat Plaintiff consistent with her gender identity with

     preferred pronouns even at the mediation meeting. Reverend Faison harbored

     religious bigotry and animosity toward Plaintiff on account of her gender identity,

     gender expression, and/or on account of gender stereotyping.

h.   Plaintiff was also openly harassed during the meeting by the male students and

     fraternity members with impunity as Rev. Faison did nothing to intervene to

     correct or remedy the problem of misgendering and harassment by the students

     during the meeting, was willfully blind to it as it was occurring before his eyes at

     the meeting, and Dr. Faison participated in it himself as above setting the example

     for the students.

i.   Plaintiff corrected Plaintiff’s name and pronouns, and requested to be treated

     consistent with Plaintiff’s gender identity, including in name, pronouns, and also

     in school activities, at the meeting with Rev. Faison, in front of Rev. Faison and




                                                  2020-06854-MJ
                                      21
     also the Plaintiff’s harassers. No resolution or answer was provided to this by

     Rev. Faison in front of Plaintiff’s harassers at the meeting.

j.   The harassers mocked and ridiculed Plaintiff’s attempts to gain equal access to

     educational programs and activities including those involving the fraternity – and

     to be treated consistent with Plaintiff’s gender identity (female) in these respects –

     at the meeting, in the presence of Rev. Faison, uncorrected by Rev. Faison, and

     with impunity.

k.   Rev. Faison was deliberately indifferent to the harassment, misgendering, and

     discrimination being willfully blind to it occurring before him at the meeting and

     himself participating in it.

l.   Plaintiff was subjected to gender stereotyping, disparate treatment, discrimination,

     harassment, and retaliation at the meeting, and Defendant, Lincoln University of

     Pennsylvania, failed to accommodate Plaintiff at the meeting.

m.   The meeting itself was further harassment of the Plaintiff.

n.   The meeting constitutes a bias incident toward the Plaintiff.

o.   There was no action taken and no effort made whatsoever at the meeting on

     behalf of the Plaintiff, to treat Plaintiff consistent with her gender identity, or with

     even a modicum of dignity and respect.

p.   It was Doe who looked up the availability and requested mediation as an option –

     and not the Defendants, who willfully kept that option from Doe initially –

     although Defendants did eventually schedule a meeting for Doe, but it was with

     Reverend Frederick Faison, Chaplain and Director of Religious Activities, rather




                                                    2020-06854-MJ
                                       22
     than with the Title IX Coordinator or an independent and neutral mediator or

     ombudsperson.

q.   Doe was never even given the option of actually filing a sexual harassment

     complaint under the University’s Title IX policy. Such a complaint would

     normally be investigated by the University’s Title IX Coordinator as a violation of

     school policy and the law specifically prohibiting sex discrimination. Doe was

     never provided this option. Doe was only provided mediation, and only after Doe

     had to ask for mediation.

r.   A student should have the option of filing a complaint and having the complaint

     investigated, rather than the only option being a mediation where the complainant

     is required to confront their harasser, so that sexual harassment does not go

     unremedied. Doe never had the option of filing a complaint, only being required

     to confront her harassers in a charade and a sham “mediation”. As a result, Doe

     was not permitted to file a complaint under the Title IX policy, Doe suffered

     further harassment, Defendants created and fostered a hostile educational

     environment based on sex, and were willfully blind and deliberately indifferent to

     continuing discrimination and harassment occurring against Doe in their school.

s.   Once a student subjected to sexual harassment voluntarily agrees to mediation, the

     student should have the option of mediation presented to them, and separately the

     option of confronting their harasser at the mediation presented to them. Both

     options should be communicated and it should be communicated that both are

     completely voluntary meaning that agreement with one does not mean automatic

     agreement to the other. A student who reported a harasser should be allowed to




                                                  2020-06854-MJ
                                      23
     proceed with a complaint and/or to mediate under the Title IX policy without

     being compelled to confront their harasser, in order to promptly and appropriately

     correct or remedy the hostile educational environment which may exist, or else

     sexual harassment would routinely go unremedied in the University setting.

t.   Defendants did not acknowledge and were deliberately indifferent to the fact that

     Doe’s complaint stated an actionable complaint of sexual harassment and was

     required to be addressed under the school’s Title IX sexual harassment policy, not

     simply by the Chaplain and Director of Religious Activities as a matter purely of

     student conduct.

u.   Reverend Faison never interviewed Plaintiff outside the presence of the harassers

     and never conducted any investigation into the matter.

v.   Reverend Faison intimidated Doe and also intentionally discriminated against

     Doe when intentionally and in a discriminatory fashion Reverend Faison refused

     to treat Doe consistent with her gender identity or expression by using incorrect

     pronouns at the meeting.

w.   Reverend Faison displayed open hostility and transphobia toward Doe, and

     harbored religious bigotry and animosity toward Doe, on account of Doe’s gender

     identity, gender expression, and/or on account of gender stereotyping. It was a

     charade and a sham to involve the Chaplain and Director of Religious Activities –

     rather than the Title IX Coordinator, which is what is required – in a case of

     sexual harassment, let alone LGBT sexual harassment, rather than simply a matter

     of student conduct. This discriminatory act on behalf of the University itself

     constitutes in and of itself disparate treatment of Doe based on sex in violation of




                                                  2020-06854-MJ
                                      24
             Title IX. A cisgender female student’s complaint of sexual harassment is

             addressed by the Title IX Coordinator, not addressed by the Chaplain and

             Director of Religious Activities.

      x.     A complaint of LGBT harassment should be processed as a complaint of sexual

             harassment which it does not appear the University did here. A cisgender female

             student’s complaint of sexual harassment would have been handled differently by:

             being processed as a violation of the Title IX policy, mediation would have been

             offered in response to a complaint, confronting the harassers would have been

             optional to address a complaint, and Doe’s harassers would have been disciplined,

             rather than Doe being disadvantaged, and further harassed, discriminated against,

             and retaliated against. Doe seeks equitable and injunctive relief for Defendant to

             process Doe’s complaint as a complaint of sexual harassment under the Title IX

             policy, the same as a cisgender female student’s complaint would be treated, and

             not differently as purely a student conduct issue or problem with Doe needing to

             be addressed by the campus pastor.

37.   The harassment Doe experienced was severe, pervasive, denied Doe access to

      educational opportunities, programs, and activities, and destroyed Doe’s emotional well-

      being, to wit:

      a.     The transphobia and harassment happened on a continuous basis to the point

             where Doe became suicidal, considered harming herself, and became severely

             depressed. Doe’s mental health and self-worth were completely destroyed by the

             Defendants. The severe trauma has affected Plaintiff’s development. Plaintiff

             feels forever changed by what the Defendants did to her. Doe endured traumatic




                                                         2020-06854-MJ
                                                 25
     and discriminatory abuse at the hands of the Defendants for which she specifically

     seeks to recover actual and compensatory damages herein.

b.   Hal Byck, M.D., Nemours DuPont Pediatrics, Wilmington, DE, indicated Doe

     was part of his practice, and authored a letter dated December 5, 2019 stating Doe

     was seen in the office on June 21, 2019, at which time she “expressed she has

     been feeling depressed and having suicidal thoughts without a plan. She has been

     experiencing dysphoria, discrimination from school, and harassment from other

     students. [Doe] was suffering from emotional distress and was referred to

     psychology.”

c.   Based upon this recommendation Doe also subsequently treated with a second

     provider, specifically a therapist on a digital medium, before this person, a temp,

     was let go.

d.   Discrimination, harassment, bullying, and similar abuse from peers, and also from

     those in a position of trust like school officials who are supposed to be responsible

     for Doe and not harm Doe, had a deleterious effect on the developing brain at

     Doe’s age, and severely harmed her;

e.   The conduct exacerbated Doe’s gender dysphoria;

f.   The conduct caused Doe severe regression and arrested Doe’s development;

g.   Doe entered a state of deep despair;

h.   While attending classes Doe constantly feared for her safety from other students;

i.   Doe refused to go outside to avoid discrimination, transphobia, and hateful abuse;

j.   Isolation and exclusion worsened Doe’s mental health condition;

k.   Doe stopped regularly attending classes;




                                                  2020-06854-MJ
                                      26
      l.     Doe failed her Minor.

      m.     The peer harassment, bias incidents, and transphobic abuse of Doe which

             Defendants failed to remedy was not the only cause of Plaintiff’s severe

             emotional distress, but also Defendants’ employees’ own harassment, disparate

             treatment, and continuous discriminatory, harassing, and retaliatory exclusion of

             Plaintiff from programs and activities.

      n.     The inability of school officials to accept Plaintiff for who she was had a

             profound and traumatic impact on Plaintiff’s self-worth, ability to communicate

             and interact with others, social functioning, and ability to form meaningful

             relationships and connections with others.

      o.     The trauma and worthlessness are more deep-seated and more painful because

             they come from school officials in whom Plaintiff was expected to and did place

             her trust when requesting assistance from them. School officials misgendered,

             harassed, and discriminated against the Plaintiff.

                           IV.     CLAIMS FOR RELIEF

                                      COUNT I:
  PEER-ON-PEER HARASSMENT BASED ON SEX/GENDER, GENDER IDENTITY
     AND/OR EXPRESSION, AND/OR GENDER STEREOTYPING, IN VIOLATION
      OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972, AS AMENDED
        (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)

38.   Each of the above paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

39.   Complainant suffered peer harassment, discrimination, misgendering, and abuse based on

      sex/gender, gender identity, gender expression, and/or gender stereotyping, for which

      Defendant, Lincoln University of Pennsylvania, is liable.




                                                          2020-06854-MJ
                                               27
40.    Doe complained about harassment and discrimination repeatedly and requested to be

       treated consistent with her gender identity (female) to no avail.

41.    The University turned a blind eye and was deliberately indifferent exposing Doe to

       further harassment and abuse.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, including that students will be

permitted to use gender-appropriate facilities, will be permitted to access educational programs,

activities, and services, on an equal and non-discriminatory basis, and in a manner that is

consistent with their gender identity, and stating that students will be referred to by preferred

name and pronouns; to process Doe’s complaint as a complaint of sexual harassment under the

Title IX policy, the same as a cisgender female student’s complaint would be treated, and not

differently as purely a student conduct issue or problem with Doe needing to be addressed by the

campus pastor; and to provide LGBT sensitivity training for all employees and students.

                                      COUNT II:
DISPARATE TREATMENT/DISCRIMINATION BASED ON SEX/GENDER, GENDER
      IDENTITY AND/OR EXPRESSION, AND/OR GENDER STEREOTYPING, IN
     VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972, AS
                                         AMENDED
        (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)




                                                              2020-06854-MJ
                                                 28
42.   Each of the above paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

43.   The Defendants themselves, including their own employees, administrators, and/or

      professors, and not just Doe’s peers or fellow students, subjected Doe to stigmatizing

      mistreatment, including providing different terms, conditions, and privileges regarding

      the provision of services and facilities to Doe.

44.   The Defendants denied Doe equal access to residential and educational programs,

      activities, and/or other opportunities, at the University, based on sex/gender, gender

      identity or expression, and/or gender stereotyping, in clear violation of Title IX.

45.   The Defendants themselves discriminated against Doe and subjected Doe to stigmatizing

      mistreatment, including but not limited to:

      a.     Directly assigning Doe to housing/residential facilities, and concomitantly,

             restrooms and showers, which were never gender-appropriate, in that they were

             inconsistent with Doe’s gender identity (female). The same were denied even

             after Doe complained and specifically requested to be treated consistent with her

             gender identity.

      b.     Directly denying Doe the ability to compete for Miss Lincoln University in 2019.

             Specifically, Defendant, Ms. Lyndsay Raymond, denied Doe the ability to

             compete for Miss Lincoln University in 2019 on account of discrimination.

      c.     Acquiescing in the denial of Doe’s ability to compete for Lincoln Woman of the

             Year in January 2019;

      d.     Acquiescing in the denial of access to the University cheerleading team/squad on

             a non-discriminatory basis in 2017 and 2019;




                                                           2020-06854-MJ
                                               29
e.   Acquiescing in the denial of access to the Stroll Like Alpha competition in 2019;

f.   Acquiescing in the denial of Doe’s ability to participate in the Omega Psi Phi

     fashion show in 2019;

g.   Lincoln University officials failed to permit Doe to take advantage of the school’s

     facilities, services, and educational programs and activities, on an equal and non-

     discriminatory basis.

h.   When Dr. Lenetta Lee met with Doe, she did not address Doe’s concerns, and was

     offensive and transphobic. Dr. Lee stated to Doe in a condescending manner to

     Doe that Doe “should’ve sat some things out,” or words to that effect.

i.   Defendants’ own employees participating in misgendering, harassing,

     discriminating against Doe, subjecting Doe to gender stereotyping, and disparate

     treatment based on sex. For example, Doe was treated with complete disrespect

     and lack of dignity by Defendant’s professors and administrators who

     misgendered and/or dead-named Doe.

j.   Defendant’s cafeteria workers took unauthorized photographs of Doe to humiliate

     her, and Defendant’s maintenance men barged into Doe’s room unannounced.

k.   Defendants isolated and excluded Doe specifically in a private solo medical suite

     instead of permitting Doe to access services and facilities, including housing and

     residential opportunities, on an equal and non-discriminatory basis, on the basis of

     Plaintiff’s gender identity (female), as compared to similarly-situated students

     who identify as cisgender.

l.   Doe went off-campus where Doe was subjected to further harassment by

     members of a male fraternity where Doe was less physically safe. A cisgender




                                                  2020-06854-MJ
                                      30
             female student complaining of sexual harassment would not have been treated the

             same under a Title IX-related policy.

      m.     The Defendant University moved Doe back onto campus only at Doe’s request,

             but again re-assigned Doe to the male dorm in which Doe previously lived on

             campus, which was still not gender-appropriate, even after Doe specifically

             complained about the same. A cisgender female student complaining of sexual

             harassment would not have been treated the same under a Title IX-related policy.

46.   A female student who is cisgender, who complained about sexual harassment, would not

      have been treated the same as Doe under a Title IX-related policy. Defendants responded

      to Doe’s complaints of harassment, discrimination, transphobia, and/or abuse by students

      and/or employees in a discriminatory manner by treating the complaints differently than

      complaints made by female students who are cisgender, about male students who are

      cisgender including fraternity members. There is no evidence Defendants even

      considered Doe’s complaint to constitute sexual harassment under a Title IX-related

      policy, or as anything other than a student conduct issue.

47.   Instead of the Title IX Coordinator addressing the complaint as a complaint of sexual

      harassment, Dr. Lee considered it a student conduct issue, and added insult to injury by

      involving the Chaplain and Director of Religious Studies instead of the Title IX

      Coordinator. Doe seeks equitable and injunctive relief for Defendant to process Doe’s

      complaint as a complaint of sexual harassment under the Title IX policy, the same as a

      cisgender female student’s complaint would be treated, and not differently as purely a

      student conduct issue or problem with Doe needing to be addressed by the campus pastor.




                                                           2020-06854-MJ
                                              31
       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, including that students will be

permitted to use gender-appropriate facilities, will be permitted to access educational programs,

activities, and services, on an equal and non-discriminatory basis, and in a manner that is

consistent with their gender identity, and stating that students will be referred to by preferred

name and pronouns; to process Doe’s complaint as a complaint of sexual harassment under the

Title IX policy, the same as a cisgender female student’s complaint would be treated, and not

differently as purely a student conduct issue or problem with Doe needing to be addressed by the

campus pastor; and to provide LGBT sensitivity training for all employees and students.

                                        COUNT III:
    PEER-ON-PEER HARASSMENT BASED ON DISABILITY IN VIOLATION OF
           SECTION 504 OF THE REHABILITATION ACT OF 1973, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

48.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

49.    Plaintiff has an actual disability, a record of a disability, and/or was perceived/regarded

       as disabled by Defendants, to wit:




                                                              2020-06854-MJ
                                                 32
      a.     Plaintiff has an actual physical impairment in that Plaintiff has a biological

             condition plausibly of physical origin due to brain neuroanatomy, and the

             formation of that brain neuroanatomy in the womb, which substantially limits the

             major life activities of interacting with others, reproducing, and social and

             occupational functioning.

      b.     Plaintiff has a record of a disability in the form of a biological condition plausibly

             of physical origin when Plaintiff’s brain neuroanatomy was formed in the womb

             before birth resulting in her anatomical sex not corresponding with her gender

             identity.

      c.     Plaintiff was perceived or regarded by Defendants as disabled in that they

             stereotyped her as having a mental impairment. However, being transgender is

             not a mental disorder.

      d.     Alternatively, upon information and belief, Plaintiff has an actual physical and/or

             mental impairment in the form of gender dysphoria (“GD”), defined as clinically

             significant distress associated with being transgender, which substantially limits

             the major life activities of working, interacting with others, reproducing, and

             social and occupational functioning.

50.   Plaintiff suffered peer harassment based on actual and/or perceived disability.

51.   Doe complained about harassment and discrimination repeatedly and requested to be

      treated consistent with her gender identity (female) to no avail.

52.   The University turned a blind eye and was deliberately indifferent thereby exposing Doe

      to further harassment, discrimination, transphobia, and abuse.




                                                           2020-06854-MJ
                                               33
53.    The Individual Defendants are personally liable for failing to prevent, correct, and

       remedy a transphobic, discriminatory, and hostile educational environment, of which they

       had actual knowledge, and as a result of which the Plaintiff was subjected to further

       harassment, and exposed to additional severe and traumatic bias incidents. See Datto v.

       Harrison, 664 F. Supp. 2d 472 (E.D. Pa. 2009).

54.    Defendants Allen, Dubenion, Lee, Raymond, Garlic, and Faison received complaints of

       discrimination and harassment from Doe to which they turned a blind eye and/or

       exhibited deliberate indifference causing severe and lasting traumatic harm to Doe, due to

       Defendants’ transphobia and severe emotional abuse.

55.    Defendants Allen, Dubenion, Lee, Raymond, Garlic, and Faison personally discriminated

       against Doe by subjecting Doe to gender stereotyping, disparate treatment, failing to

       accommodate Doe, and retaliating against Doe on account of her protected

       conduct/activity, rebuffs of misgendering, harassment, and discrimination, and Doe’s

       requests for reasonable accommodations, including to be called a preferred female name,

       female pronouns, and to be treated with respect, consistent with her gender identity, and

       to access educational opportunities, programs, and activities, on an equal and non-

       discriminatory basis.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,




                                                             2020-06854-MJ
                                                 34
post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, including that students will be

permitted to use gender-appropriate facilities, will be permitted to access educational programs,

activities, and services, on an equal and non-discriminatory basis, and in a manner that is

consistent with their gender identity; stating that students will be referred to by preferred name

and pronouns; and to provide LGBT sensitivity training for all employees and students.

                                        COUNT IV:
FAILURE-TO-ACCOMMODATE DISABILITY IN VIOLATION OF SECTION 504 OF
                    THE REHABILITATION ACT OF 1973, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

56.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

57.    Defendants, Lincoln University of Pennsylvania, Allen, Dubenion, Lee, Raymond,

       Garlic, Faison, and/or other employees, agents, and/or servants of Defendant, Lincoln

       University of Pennsylvania, failed to accommodate Plaintiff’s actual disability, as

       follows:

       a.      Doe requested to live peaceably with other students who are female, and despite

               Doe’s repeated requests, Defendants denied Doe the ability to access housing and

               residential facilities, services, and opportunities, on an equal and non-

               discriminatory basis. Defendants did not provide Doe gender-appropriate housing

               and/or residential facilities/services which were consistent with Doe’s gender

               identity (female).




                                                             2020-06854-MJ
                                                 35
b.   Defendants did not provide Doe on-campus housing which was gender-

     appropriate, including a dorm room, restroom, shower, and residence hall on

     campus, which was consistent with Doe’s gender identity (female).

c.   Permitting Doe to live in a single located off-campus does not permit Doe access

     to residential opportunities provided by the University on an equal and non-

     discriminatory basis as compared with similarly-situated cisgender female

     students, and/or is not how a similarly-situated student who is cisgender and

     requested to live with other cisgender females would be housed or would be

     treated.

d.   Defendants transferred Doe back to the male dorm and residence hall on-campus

     in which Doe previously lived, when Doe was previously harassed by male

     students, and before Doe was transferred and harassed by male students and

     fraternity members. This occurred on account of the Defendant University’s own

     conduct. It never occurred to Defendants to accommodate the Plaintiff’s requests.

     Those requests are not unreasonable as a matter of law. Defendants did not

     permit Doe to access to on-campus residential services on an equal and non-

     discriminatory basis.

e.   Defendants did not permit Doe to compete and participate in educational

     programs and activities, and in University-sponsored events and contests, on and

     equal and non-discriminatory basis as a female, which is consistent with Doe’s

     gender identity.




                                                 2020-06854-MJ
                                     36
       f.      Defendants’ employees, including administrators and professors, misgendered

               Doe, and discriminated against Doe based on gender dysphoria, by failing to

               accommodate Doe’s repeated requests to use preferred name and pronouns.

       g.      Defendants also failed to correct students who misgendered Doe, and

               discriminated against Doe based on gender dysphoria, because the Defendants do

               not believe there is any requirement to accommodate Doe’s disability, which Doe

               contends that there is.

       h.      Defendants had notice and actual knowledge of Doe’s disability.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, for an amount that will fully and

fairly compensate Plaintiff for any and all actual and/or compensatory damages for suicide

ideation, severe regression, severe emotional distress, pain and suffering, mental anguish,

anxiety, depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, including that students will be

permitted to use gender-appropriate facilities, will be permitted to access educational programs,

activities, and services, on an equal and non-discriminatory basis, and in a manner that is

consistent with their gender identity; stating that students will be referred to by preferred name

and pronouns; and to provide LGBT sensitivity training for all employees and students.

                                        COUNT V:
     DISPARATE TREATMENT/DISCRIMINATION BASED ON DISABILITY IN
       VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973, AS
                                           AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)



                                                             2020-06854-MJ
                                                 37
58.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

59.    Plaintiff suffered disparate treatment and discrimination directly from Defendants and

       experienced different terms, conditions, and privileges, regarding the provision of

       services and facilities, based on Plaintiff’s actual and/or perceived disability.

60.    Defendants subjected Plaintiff to different terms, conditions, and privileges regarding the

       provision of services and facilities, and access to educational programs, activities, and/or

       other opportunities, based on actual and/or perceived disability.

61.    The Defendants themselves discriminated against Plaintiff by subjecting Plaintiff to

       disparate treatment and discrimination based on Plaintiff’s actual and/or perceived

       disability. Defendants are liable for their own disparate treatment and discrimination

       against Plaintiff.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, including that students will be

permitted to use gender-appropriate facilities, will be permitted to access educational programs,

activities, and services, on an equal and non-discriminatory basis, and in a manner that is




                                                             2020-06854-MJ
                                                 38
consistent with their gender identity; stating that students will be referred to by preferred name

and pronouns; and to provide LGBT sensitivity training for all employees and students.

                                        COUNT VI:
          DIRECT RETALIATION IN VIOLATION OF SECTION 504 OF THE
                       REHABILITATION ACT OF 1973, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

62.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

63.    Plaintiff suffered direct retaliation on account of Plaintiff’s repeated requests for

       reasonable accommodations due to disability including but not limited to being referred

       to by preferred name, pronouns, to use gender-appropriate facilities, dorm rooms,

       restrooms, showers, to access educational programs and opportunities on an equal and

       non-discriminatory basis, and to be treated with respect and consistent with Plaintiff’s

       gender identity and expression.

64.    Plaintiff suffered retaliation for Plaintiff’s rebuffs of misgendering and harassment

       regarding the same.

65.    Plaintiff alleges, in the alternative, if necessary, a perception theory of retaliation, in that

       Defendants perceived Plaintiff to be engaging in protected conduct/activity in the form of

       complaints of discrimination and harassment, and requests for reasonable

       accommodations related to Plaintiff’s disability, which the Defendants failed and refused

       to accommodate, and for which Defendants retaliated against the Plaintiff.

66.    Plaintiff does not need to be covered for purposes of the underlying disability in order to

       be protected from retaliation, but Plaintiff nonetheless alleges that Plaintiff does have a

       covered disability as a matter of law.




                                                               2020-06854-MJ
                                                  39
67.    Plaintiff suffered direct retaliation for Plaintiff’s formal complaints of discrimination and

       harassment lodged with Lincoln University of Pennsylvania about Plaintiff’s

       mistreatment.

68.    Plaintiff seeks to recover for the retaliation, and/or direct retaliation, perpetrated by staff

       and employees – retaliation committed by Defendants themselves toward Plaintiff – in

       addition to peer-on-peer retaliatory harassment/hostile environment, and the direct

       harassment or hostile environment based on retaliation from employees of Lincoln

       University of Pennsylvania, including but not limited to Defendants Allen, Dubenion,

       Lee, Raymond, Garlic, Faison, and/or other agents, servants, and/or employees of

       Defendant, Lincoln University of Pennsylvania.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will not be retaliated

against for reasonable accommodations related to their disabilities, that students will be treated

consistent with their gender identity and gender expression, that students will be permitted to use

gender-appropriate facilities, will be permitted to access educational programs, activities, and

services, on an equal and non-discriminatory basis, in a manner that is consistent with their

gender identity; stating that students will be referred to by preferred name and pronouns; and to

provide LGBT sensitivity training for all employees and students.




                                                              2020-06854-MJ
                                                  40
                                       COUNT VII:
     RETALIATORY HARASSMENT IN VIOLATION OF SECTION 504 OF THE
                       REHABILITATION ACT OF 1973, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

69.   Each of the above paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

70.   Plaintiff suffered retaliatory harassment, and/or a retaliatory hostile educational

      environment, from staff and/or employees of Defendant, on account of Doe’s rebuffs of

      misgendering and harassment; formal complaints of discrimination and harassment

      lodged with Defendant, Lincoln University of Pennsylvania, about Plaintiff’s

      mistreatment; as well as repeated requests for reasonable accommodations due to

      disability, including being referred to by Plaintiff’s preferred name and pronouns, using

      or accessing facilities, housing and residential opportunities, and educational programs

      and activities, consistent with Plaintiff’s gender identity (female), and on an equal and

      non-discriminatory basis.

71.   Plaintiff experienced direct retaliatory harassment and/or a hostile educational

      environment based on retaliation from employees of Defendant, Lincoln University of

      Pennsylvania, including but not limited to Defendants Allen, Dubenion, Lee, Raymond,

      Garlic, Faison, and/or other administrators, professors, cafeteria employees, maintenance

      employees, and/or other agents, servants, and/or employees of Defendant, Lincoln

      University of Pennsylvania.

72.   Defendants turned a blind eye to peer-on-peer retaliatory harassment, and a hostile

      educational environment on account of retaliation, for Doe’s protected conduct/activity,




                                                            2020-06854-MJ
                                               41
       rebuffs of misgendering, harassment, and discrimination, and requests for reasonable

       accommodations related to Doe’s disability.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will not be retaliated

against for reasonable accommodations related to their disabilities, that students will be treated

consistent with their gender identity and gender expression, that students will be permitted to use

gender-appropriate facilities, will be permitted to access educational programs, activities, and

services, on an equal and non-discriminatory basis, in a manner that is consistent with their

gender identity; stating that students will be referred to by preferred name and pronouns; and to

provide LGBT sensitivity training for all employees and students.

                                       COUNT VIII:
PEER HARASSMENT BASED ON DISABILITY IN VIOLATION OF TITLE II OF THE
               AMERICANS WITH DISABILITIES ACT (“ADA”), AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

73.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

74.    Title II of the Americans with Disabilities Act (“ADA”), as amended, extends to state and

       local government entities, public colleges and universities, and state-related institutions,

       including the Defendant, Lincoln University of Pennsylvania. Defendant, Lincoln




                                                             2020-06854-MJ
                                                 42
       University of Pennsylvania, constitutes an ADA-covered entity, as well as a public

       accommodation, and/or a Commonwealth facility and/or service, for purposes of the

       ADA.

75.    Plaintiff suffered peer harassment based on actual and/or perceived disability.

76.    Doe complained about harassment and discrimination repeatedly and requested to be

       treated consistent with her gender identity (female) to no avail.

77.    The University including Allen, Dubenion, Lee, Raymond, Garlic, and Faison turned a

       blind eye, and each of them was deliberately indifferent, thereby exposing Doe to further

       harassment, discrimination, transphobia, and abuse.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, that students will be permitted to use

gender-appropriate facilities, will be permitted to access educational programs, activities, and

services, on an equal and non-discriminatory basis, in a manner that is consistent with their

gender identity; stating that students will be referred to by preferred name and pronouns; and to

provide LGBT sensitivity training for all employees and students.

                                COUNT IX:
      DISPARATE TREATMENT/DISCRIMINATION BASED ON DISABILITY IN
        VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT,
                                  AS AMENDED



                                                             2020-06854-MJ
                                                 43
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

78.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

79.    Plaintiff suffered disparate treatment and discrimination directly from Defendants and

       experienced different terms, conditions, and privileges, regarding the provision of

       services and facilities, based on Plaintiff’s actual and/or perceived disability.

80.    Defendants subjected Plaintiff to different terms, conditions, and privileges regarding the

       provision of services and facilities, and access to educational programs, activities, and/or

       other opportunities, based on actual and/or perceived disability.

81.    The Defendants themselves discriminated against Plaintiff by subjecting Plaintiff to

       disparate treatment and discrimination based on Plaintiff’s actual and/or perceived

       disability. Defendants are liable for their own disparate treatment and discrimination

       against Plaintiff.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will be treated

consistent with their gender identity and gender expression, that students will be permitted to use

gender-appropriate facilities, will be permitted to access educational programs, activities, and

services, on an equal and non-discriminatory basis, in a manner that is consistent with their



                                                             2020-06854-MJ
                                                 44
gender identity; stating that students will be referred to by preferred name and pronouns; and to

provide LGBT sensitivity training for all employees and students.

                                        COUNT X:
FAILURE-TO-ACCOMMODATE DISABILITY IN VIOLATION OF TITLE II OF THE
                   AMERICANS WITH DISABILITIES ACT, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

82.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

83.    Defendant is a public college and/or university which is required under the ADA to

       provide equal access to its housing and residential facilities and services, and post-

       secondary educational programs and activities, to students with disabilities like the

       Plaintiff. Defendant failed to accommodate Doe’s disability, to wit:

       a.      Doe requested to live peaceably with other students who are female, and despite

               Doe’s repeated requests, Defendants denied Doe the ability to access housing and

               residential facilities, services, and opportunities, on an equal and non-

               discriminatory basis. Defendants did not provide Doe gender-appropriate housing

               and/or residential facilities/services which were consistent with Doe’s gender

               identity (female).

       b.      Defendants did not provide Doe on-campus housing which was gender-

               appropriate, including a dorm room, restroom, shower, and residence hall on

               campus, which was consistent with Doe’s gender identity (female).

       c.      Permitting Doe to live in a single located off-campus does not permit Doe access

               to residential opportunities provided by the University on an equal and non-

               discriminatory basis as compared with similarly-situated cisgender female




                                                             2020-06854-MJ
                                                45
     students, and/or is not how a similarly-situated student who is cisgender and

     requested to live with other cisgender females would be housed or would be

     treated.

d.   Defendants transferred Doe back to the male dorm and residence hall on-campus

     in which Doe previously lived, when Doe was previously harassed by male

     students, and before Doe was transferred and harassed by male students and

     fraternity members. This occurred on account of the Defendant University’s own

     conduct. It never occurred to Defendants to accommodate the Plaintiff’s requests.

     Those requests are not unreasonable as a matter of law. Defendants did not

     permit Doe to access to on-campus residential services on an equal and non-

     discriminatory basis.

e.   Defendants did not permit Doe to compete and participate in educational

     programs and activities, and in University-sponsored events and contests, on and

     equal and non-discriminatory basis as a female, which is consistent with Doe’s

     gender identity.

f.   Defendants’ employees, including administrators and professors, misgendered

     Doe, and discriminated against Doe based on gender dysphoria, by failing to

     accommodate Doe’s repeated requests to use preferred name and pronouns.

g.   Defendants also failed to correct students who misgendered Doe, and

     discriminated against Doe based on gender dysphoria, because the Defendants do

     not believe there is any requirement to accommodate Doe’s disability, which Doe

     contends that there is.

h.   Defendants had notice and actual knowledge of Doe’s disability.




                                                 2020-06854-MJ
                                     46
                                        COUNT XI:
 DIRECT RETALIATION IN VIOLATION OF TITLE II OF THE AMERICANS WITH
                              DISABILITIES ACT, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

84.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

85.    Plaintiff suffered direct retaliation on account of Plaintiff’s repeated requests for

       reasonable accommodations due to disability including but not limited to being referred

       to by preferred name, pronouns, to use gender-appropriate facilities, dorm rooms,

       restrooms, showers, to access educational programs and opportunities on an equal and

       non-discriminatory basis, and to be treated with respect and consistent with Plaintiff’s

       gender identity and expression.

86.    Plaintiff suffered retaliation for Plaintiff’s rebuffs of misgendering and harassment

       regarding the same.

87.    Plaintiff suffered direct retaliation for Plaintiff’s formal complaints of discrimination and

       harassment lodged with Lincoln University of Pennsylvania about Plaintiff’s

       mistreatment.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will not be retaliated




                                                             2020-06854-MJ
                                                 47
against for reasonable accommodations related to their disabilities, that students will be treated

consistent with their gender identity and gender expression, that students will be permitted to use

gender-appropriate facilities, will be permitted to access educational programs, activities, and

services, on an equal and non-discriminatory basis, in a manner that is consistent with their

gender identity; stating that students will be referred to by preferred name and pronouns; and to

provide LGBT sensitivity training for all employees and students.

                                       COUNT XII:
              RETALIATORY HOSTILE ENVIRONMENT/HARASSMENT
   IN RETALIATION IN VIOLATION OF TITLE II OF THE AMERICANS WITH
                              DISABILITIES ACT, AS AMENDED
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

88.    Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

89.    Plaintiff suffered retaliatory harassment, and/or a retaliatory hostile educational

       environment, from staff and/or employees of Defendant, on account of Doe’s rebuffs of

       misgendering and harassment; formal complaints of discrimination and harassment

       lodged with Defendant, Lincoln University of Pennsylvania, about Plaintiff’s

       mistreatment; as well as repeated requests for reasonable accommodations due to

       disability, including being referred to by Plaintiff’s preferred name and pronouns, using

       or accessing facilities, housing and residential opportunities, and educational programs

       and activities, consistent with Plaintiff’s gender identity (female), and on an equal and

       non-discriminatory basis.

90.    Plaintiff experienced direct retaliatory harassment and/or a hostile educational

       environment based on retaliation from employees of Defendant, Lincoln University of

       Pennsylvania, including but not limited to Defendants Allen, Dubenion, Lee, Raymond,



                                                             2020-06854-MJ
                                                 48
       Garlic, Faison, and/or other administrators, professors, cafeteria employees, maintenance

       employees, and/or other agents, servants, and/or employees of Defendant, Lincoln

       University of Pennsylvania.

91.    Defendants turned a blind eye to peer-on-peer retaliatory harassment, and a hostile

       educational environment on account of retaliation, for Doe’s protected conduct/activity,

       rebuffs of misgendering, harassment, and discrimination, and requests for reasonable

       accommodations related to Doe’s disability.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against Defendants, for an amount in excess of $50,000.00, that will fully and fairly

compensate Plaintiff for any and all actual and/or compensatory damages for suicide ideation,

severe regression, severe emotional distress, pain and suffering, mental anguish, anxiety,

depression, humiliation, and embarrassment; pre- and post-judgment interest, reasonable

attorneys’ fees, costs of suit; and equitable/injunctive relief requiring that Defendants adopt,

post, and disseminate a clear and unequivocal policy stating that students will not be retaliated

against for reasonable accommodations related to their disabilities, that students will be treated

consistent with their gender identity and gender expression, that students will be permitted to use

gender-appropriate facilities, will be permitted to access educational programs, activities, and

services, on an equal and non-discriminatory basis, in a manner that is consistent with their

gender identity; stating that students will be referred to by preferred name and pronouns; and to

provide LGBT sensitivity training for all employees and students.

                                 COUNT XIII:
42 U.S.C. § 1983 – DISPARATE TREATMENT/DISCRIMINATION IN VIOLATION OF
       THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT
         TO THE UNITED STATES CONSTITUTION – BASED ON TRANSGENDER
                      STATUS, SEX/GENDER, AND/OR DISABILITY




                                                             2020-06854-MJ
                                                 49
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                               Lee, Raymond, Garlic, and Faison)

92.   Each of the above paragraphs are hereby incorporated by reference as if the same were

      more fully set forth at length herein.

93.   The Equal Protection Clause of the Fourteenth Amendment to the United States

      Constitution prohibits state actors from discriminating against individuals based on

      characteristics that include the individual’s gender identity, gender expression,

      sex/gender, and/or actual and/or perceived disability, to wit:

      a.     Plaintiff contends that transgender status is a suspect and/or quasi-suspect class,

             and discrimination on the basis of gender identity and/or gender expression is

             subject to strict scrutiny, as the Defendants’ actions intentionally single out an

             insulated minority group – people who are transgender and/or gender non-

             conforming – which has historically suffered discriminatory treatment, involves

             an immutable trait in that gender identity and/or gender expression is central to an

             individual’s core identity and self-concept, and involves a minority group that has

             been relegated to a position of political powerlessness on the basis of invidious

             stereotypes regarding their status, based on a characteristic that bears no

             relationship whatsoever to an individual’s ability to meaningfully contribute to

             society.

      b.     Discrimination on the basis of gender identity and/or gender expression is

             otherwise subject to a heightened and/or intermediate level of constitutional

             scrutiny for the same reasons contained above.




                                                           2020-06854-MJ
                                               50
c.   Discrimination on the basis of sex and/or gender demands a heightened and/or

     intermediate level of constitutional scrutiny, and there is not an exceedingly

     persuasive justification for the Defendants’ discrimination against the Plaintiff.

d.   Doe’s protected status and Defendants’ discriminatory conduct receive heightened

     or intermediate scrutiny, rational basis-plus, and/or rational basis with bite,

     because the Defendants’ conduct singles out people who are transgender and/or

     gender non-conforming for discrimination and disparate treatment for no reason

     other than the moral disapproval of being transgender, which cannot form the

     basis of a legitimate state interest and/or a sufficient government justification as a

     matter of law.

e.   Defendants’ conduct does not survive heightened or intermediate scrutiny

     constituting unconstitutional sex discrimination, because the status of being

     cisgender constitutes a gender norm, and being transgender and/or gender non-

     conforming constitutes an exception to that gender norm, therefore discrimination

     because an individual is transgender constitutes discrimination on account of

     gender stereotyping and/or non-conformity as a matter of law. See, e.g., Bostock

     v. Clayton County, Ga., Nos. 17-1618, --- S. Ct. ---, 2020 WL 3146686 (U.S. June

     15, 2020); Price Waterhouse v. Hopkins, 490 U.S. 228 (1989); U.S. Equal

     Employment Opportunity Comm’n v. Scott Med. Health Ctr., P.C., 217 F. Supp.

     3d 834 (W.D. Pa. 2016); Hively v. Ivy Tech Cmty. Coll. of Ind., 853 F.3d 339

     (7th Cir. 2017) (en banc).

f.   LGBTQ+ discrimination constitutes gender stereotyping and/or sex

     discrimination as a matter of law because discrimination on account of sexual




                                                   2020-06854-MJ
                                       51
             orientation is a form of discrimination that is inherently “because of . . . sex.”

             Bostock, 2020 WL 3146686, at *3 (“Sex plays a necessary and undisguisable role

             in the decision.”).

      g.     Even before Bostock, supra., gender stereotyping claims have long been

             actionable including specifically in this Circuit, and specifically in this District.

      h.     Defendants’ discrimination was also on the basis of actual and/or perceived

             disability in violation of the Equal Protection Clause of the Fourteenth

             Amendment to the United States Constitution, for which there was no rational

             basis, such that Defendants’ conduct does not survive rational basis review.

94.   The Defendants, Lincoln University of Pennsylvania, Allen, Dubenion, Lee, Raymond,

      Garlic, and Faison, had personal involvement in that they personally discriminated

      against, harassed, and subjected Doe to disparate treatment, and gender stereotyping, on

      account of Doe’s gender identity, gender expression, and/or gender dysphoria (“GD”).

95.   Doe seeks monetary damages including compensatory damages for severe regression,

      severe emotional distress, pain and suffering, mental anguish, humiliation, and

      embarrassment, from the Individual Defendants, for their own personal involvement in

      the discrimination, harassment, and disparate treatment, on account of Doe’s gender

      identity, gender expression, and/or gender dysphoria (“GD”).

96.   Doe sues the Individual Defendants in their official capacities for equitable or injunctive

      relief to require the Individual Defendants to adopt, post, and disseminate a clear and

      unequivocal policy stating that students will be treated consistent with their gender

      identity, stating that students will be permitted to access gender-appropriate facilities

      and/or services including but not limited to housing and residential facilities and services,




                                                            2020-06854-MJ
                                               52
      and any and all educational programs and activities, and stating that students will be

      referred to by preferred name and pronouns; equitable/injunctive relief requiring the

      Individual Defendants to place Doe in, and/or provide Doe, gender-appropriate housing;

      to themselves undergo LGBT sensitivity training; and to be required to provide LGBT

      sensitivity training to all students and employees.

97.   Defendants had a policy, practice, or custom of discriminating against Doe and all other

      students and residents similarly-situated in that Defendants treated members of the

      transgender and/or gender nonconforming community inconsistent with their gender

      identity and/or expression.

98.   Defendant, Lincoln University of Pennsylvania, and the Individual Defendants, subjected

      Doe to institutional discrimination, disparate treatment, gender stereotyping, and

      transphobia, which completely deprived Doe of access to education, and destroyed Doe’s

      psychological well-being.

99.   Upon information and belief, Defendants Allen, Dubenion, Lee, Raymond, Garlic, and/or

      Faison, had final decision-making authority for Defendant, Lincoln University of

      Pennsylvania, regarding the instant matters, including but not limited to assigning and/or

      permitting students to access gender-appropriate facilities and services; treating

      individuals consistent with their gender identity and/or gender expression; with respect to

      adopting policies and procedures regarding the same; with respect to providing adequate

      training regarding the same including training staff on discrimination, harassment, and

      retaliation. The claims of final decisionmaking authority and of failure-to-training are in

      addition to – meaning separate from – the claims that there is an actionable policy,

      practice, and/or custom.




                                                            2020-06854-MJ
                                               53
100.   Plaintiff alleges that the Defendants’ misconduct is actionable including as follows:

       a.       Defendants’ misconduct constitutes a form of intentional discrimination against

                Doe on account of transgender status which does not occur to similarly-situated

                cisgender female students.

       b.       The Defendants’ misconduct was intentional and repeated for the purpose of

                being malicious.

       c.       The Defendants’ actions were intended to be harassing, insulting, and humiliating.

       d.       The Defendants’ actions were intended to be hateful, intimidating, and abusive.

       e.       The Defendants’ actions are inherently unreasonable.

       f.       The Defendants were deliberately and recklessly indifferent to Doe’s federally-

                protected rights.

101.   The Individual Defendants caused the Plaintiff torment, but they are in positions such that

       they know that their conduct is a form of bullying, and they know that such bullying of a

       transgender person, including at Doe’s age, can foreseeably lead to suicide ideation

       and/or completed suicide, but Defendants were deliberately indifferent to these known

       facts.

102.   Defendants had a policy, practice, or custom of discriminating against transgender, non-

       binary, and gender non-conforming people by not treating them consistent with their

       gender identity or expression – and doing so intentionally – because the Defendants

       consider the person to be part of a group considered to have a disfavored status, part of a

       disfavored or stigmatized group, and/or considering them not to have rights that need to

       even be respected, to which Plaintiff objects.




                                                            2020-06854-MJ
                                                54
103.   Defendants had a policy, practice, or custom of discriminating against transgender, non-

       binary, and gender non-conforming people by not granting them reasonable

       accommodations for their disabilities, including when they have otherwise covered

       disabilities, because the person is part of a group considered to have a disfavored status,

       part of a disfavored or stigmatized group, and/or considering them not to have rights that

       need to even be respected, to which Plaintiff objects.

104.   The Individual Defendants were aware of the Plaintiff’s requests to be treated consistent

       with her gender identity or expression, and the concerns with respect thereto. However,

       these Defendants did not address the concerns and/or step in to address the concerns, and

       were deliberately indifferent.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against the Defendant, Lincoln University of Pennsylvania, and/or against the Individual

Defendants, in their individual capacities, for an amount in excess of $50,000.00, that will fully

and fairly compensate Plaintiff for any and all compensatory damages for self-harm, suicide

ideation, severe regression, severe emotional distress, pain and suffering, mental anguish,

anxiety, depression, humiliation, and embarrassment; punitive damages; pre- and post-judgment

interest, reasonable attorneys’ fees, costs of suit; and equitable/injunctive relief against the

Defendant, Lincoln University of Pennsylvania, and/or against the Individual Defendants, in

their official capacities, requiring that the Defendants immediately provide Doe access to gender-

appropriate housing; to immediately permit Doe to access and to participate in educational

programs and activities on an equal and non-discriminatory basis; to require the Defendants to

adopt, post, and disseminate a policy stating that gender dysphoria (“GD”) is a covered disability

for which reasonable accommodations will be provided, that students will be treated consistent




                                                               2020-06854-MJ
                                                  55
with their gender identity, including with respect to gender-appropriate facilities, housing and

residential opportunities, and educational programs and activities, and stating that students will

be referred to by preferred name and pronouns; equitable/injunctive relief requiring that the

Individual Defendants undergo LGBT sensitivity training; and equitable/injunctive relief to

require the Individual Defendants to provide and/or require LGBT sensitivity for all employees

and students.

                                       COUNT XIV:
42 U.S.C. § 1983 – PEER-ON-PEER HARASSMENT IN VIOLATION OF THE EQUAL
          PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT TO THE
         UNITED STATES CONSTITUTION – BASED ON TRANSGENDER STATUS,
                              SEX/GENDER, AND/OR DISABILITY
 (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania, Allen, Dubenion,
                                Lee, Raymond, Garlic, and Faison)

105.   Each of the above paragraphs are hereby incorporated by reference as if the same were

       more fully set forth at length herein.

106.   The Defendants were deliberately indifferent to peer harassment based on transgender

       status, sex, and disability.

107.   Defendants exhibited a custom of inaction in the face of harassment and discrimination

       on account of transgender status, sex, and disability of which the Defendants had actual

       knowledge.

108.   Defendants had a policy, practice, or custom of discriminating against transgender, non-

       binary, and gender non-conforming people by not treating them consistent with their

       gender identity or expression, and doing so intentionally.

109.   Defendants turned a blind eye and were deliberately indifferent to peer harassment.

110.   Defendants Allen, Dubenion, Lee, Raymond, Garlic, and Faison are alleged to have final

       decision-making authority with respect thereto.




                                                             2020-06854-MJ
                                                 56
111.   Defenants Allen, Dubenion, Lee, Raymond, Garlic, and Faison, were personally involved

       and personally participated in the discrimination, harassment, disparate treatment, and

       failure to prevent, correct, and/or remedy the same when perpetrated by students.

       WHEREFORE, Plaintiff, Jane Doe, requests judgment be entered in Plaintiff’s favor,

and against the Defendant, Lincoln University of Pennsylvania, and/or against the Individual

Defendants, in their individual capacities, for an amount in excess of $50,000.00, that will fully

and fairly compensate Plaintiff for any and all compensatory damages for self-harm, suicide

ideation, severe regression, severe emotional distress, pain and suffering, mental anguish,

anxiety, depression, humiliation, and embarrassment; punitive damages; pre- and post-judgment

interest, reasonable attorneys’ fees, costs of suit; and equitable/injunctive relief against the

Defendant, Lincoln University of Pennsylvania, and/or against the Individual Defendants, in

their official capacities, requiring that the Defendants immediately provide Doe access to gender-

appropriate housing; to immediately permit Doe to access and to participate in educational

programs and activities on an equal and non-discriminatory basis; to require the Defendants to

adopt, post, and disseminate a policy stating that gender dysphoria (“GD”) is a covered disability

for which reasonable accommodations will be provided, that students will be treated consistent

with their gender identity, including with respect to gender-appropriate facilities, housing and

residential opportunities, and educational programs and activities, and stating that students will

be referred to by preferred name and pronouns; equitable/injunctive relief requiring that the

Individual Defendants undergo LGBT sensitivity training; and equitable/injunctive relief to

require the Individual Defendants to provide and/or require LGBT sensitivity for all employees

and students.

                                        COUNT XV:




                                                               2020-06854-MJ
                                                  57
DISPARATE TREATMENT/DISCRIMINATION BASED ON GENDER IDENTITY, GENDER
   EXPRESSION, AND/OR GENDER STEREOTYPING, IN VIOLATION OF THE FAIR
   HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF 1968, AS AMENDED,
                         42 U.S.C. § 3604(a)-(b) or Sec. 804(a)-(b)
         (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)
     112.    Each of the above paragraphs are hereby incorporated by reference as if the same were

             more fully set forth at length herein.

     113.    Pursuant to 42 U.S.C. § 3604(a)-(b) of the Fair Housing Act, as amended, prohibits the

             Defendant, Lincoln University of Pennsylvania, from “otherwise mak[ing] unavailable”

             or “denying” a “dwelling” to any person “because of . . . sex,” and prohibits Defendant

             from discriminating in the “provision of services or facilities in connection therewith,

             because of . . . sex.” 42 U.S.C. § 3604(a)-(b).

     114.    Defendant intentionally discriminated against and/or subjected Plaintiff to disparate

             treatment based on gender identity, gender expression, and/or on account of gender

             stereotyping, in violation of § 3604 of the FHA, as amended, and/or the Fair Housing

             Amendments Act.

             WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

     Defendant, for an amount in excess of $50,000.00, and requests any and all compensatory damages

     for emotional distress, anxiety, mental anguish, pain and suffering, humiliation, inconvenience,

     loss of enjoyment of life, and loss of life’s pleasures; costs of relocating; out-of-pocket expenses;

     other actual losses; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

     expert witness fees, costs of suit; and injunctive/equitable relief requiring reinstatement of Plaintiff

     to a vacant housing unit with Defendant in a facility that is consistent with Plaintiff’s gender

     identity; for Defendant to cease assigning students to facilities that are inconsistent with their

     gender identity; for Defendant to adopt, post, and disseminate a policy stating that students will be

     housed in accordance with their gender identity, permitted to use restrooms which are consistent


                                                                    2020-06854-MJ
                                                       58
   with their gender identity, will be referred to using a name and pronouns consistent with their

   gender identity, and otherwise treated consistent with their gender identity; implementation of

   adequate and appropriate anti-harassment grievance procedures; anti-harassment training;

   requiring LGBT sensitivity training in fair housing practices for employees and students

   specifically; and for Defendant to conspicuously post notice of the verdict in this matter.

                                    COUNT XVI:
HARASSMENT/HOSTILE ENVIRONMENT BASED ON GENDER IDENTITY, GENDER
              EXPRESSION, AND/OR GENDER STEREOTYPING,
      IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF THE
   CIVIL RIGHTS ACT OF 1968, AS AMENDED, 42 U.S.C. § 3604(b) [Sec. 804(b)]
       (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)
   115.   Each of the above paragraphs are hereby incorporated by reference as if the same were

          more fully set forth at length herein.

   116.   Plaintiff suffered a hostile environment, or harassment, which amounted to discrimination

          “in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision

          of services or facilities in connection therewith.” 42 U.S.C. § 3604(b).

   117.   Defendants are vicariously liable for the discriminatory housing practices committed by

          their own employees, including the Individual Defendants and/or other administrators,

          who were, at all times relevant hereto, Defendant, Lincoln University of Pennsylvania’s,

          agents, servants, and employees. 24 C.F.R. 100.7(b).

   118.   Defendant, Lincoln University of Pennsylvania, is also, in the alternative, liable for

          “[f]ailing to take prompt action to correct and end a discriminatory housing practice by a

          third-party, where the person knew or should have known of the discriminatory conduct

          and had the power to correct it.” 24 C.F.R. 100.7.

                           COUNT XVII:
   DISPARATE TREATMENT/DISCRIMINATION IN TERMS, CONDITIONS, AND
PRIVILEGES REGARDING PROVISIONS OF SERVICES AND FACILITIES, BASED ON
GENDER IDENTITY, GENDER EXPRESSION, AND/OR GENDER STEREOTYPING, IN


                                                                2020-06854-MJ
                                                    59
VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF
                 1968, AS AMENDED, 42 U.S.C. § 3604(b) [Sec. 804(b)]
        (Plaintiff, Jane Doe v. Defendants, Lincoln University of Pennsylvania)

    119.   All of the foregoing paragraphs are incorporated by reference as if the same were more

           fully set forth herein at length.

    120.   Defendant, Lincoln University of Pennsylvania, subjected Plaintiff to the following

           intentionally discriminatory terms, conditions, and privileges of housing based on gender

           identity, gender expression, and/or on account of gender stereotyping, which are each

           separately and independently actionable, under § 3604:

           a.      Housing Plaintiff in a male dorm and thereby requiring Plaintiff to use a male

                   restroom and shower, rather than treating Doe consistent with Doe’s gender

                   identity (female);

           b.      After permitting Doe to live in a single off-campus where Doe was less safe,

                   subjected to further harassment, and which is not a reasonable accommodation,

                   Doe was moved back to the same dorm as before, which was not gender-

                   appropriate, rather than the University treating Doe consistent with Doe’s gender

                   identity (female);

           c.      Assigning and classifying Plaintiff in a manner that is inconsistent with Plaintiff’s

                   gender identity with respect to Defendant, Lincoln University of Pennsylvania’s,

                   facilities and services;

           d.      Plaintiff was also regularly misgendered with incorrect name and pronouns with

                   impunity despite giving Defendant notice and actual knowledge.

           WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

    Defendant, for an amount in excess of $50,000.00, and requests any and all compensatory damages

    for emotional distress, anxiety, mental anguish, pain and suffering, humiliation, inconvenience,


                                                                 2020-06854-MJ
                                                    60
    loss of enjoyment of life, and loss of life’s pleasures; costs of relocating; out-of-pocket expenses;

    other actual losses; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

    expert witness fees, costs of suit; and injunctive/equitable relief requiring reinstatement of Plaintiff

    to a vacant housing unit with Defendant in a facility that is consistent with Plaintiff’s gender

    identity; for Defendant to cease assigning students to facilities that are inconsistent with their

    gender identity; for Defendant to adopt, post, and disseminate a policy stating that students will be

    housed in accordance with their gender identity, permitted to use restrooms which are consistent

    with their gender identity, will be referred to using a name and pronouns consistent with their

    gender identity, and otherwise treated consistent with their gender identity; implementation of

    adequate and appropriate anti-harassment grievance procedures; anti-harassment training;

    requiring LGBT sensitivity training in fair housing practices for employees and students

    specifically; and for Defendant to conspicuously post notice of the verdict in this matter.



                                     COUNT XVIII:
 THREATENING, INTIMIDATION, INTERFERENCE, AND/OR COERCION, BASED ON
 GENDER IDENTITY, GENDER EXPRESSION, AND/OR GENDER STEREOTYPING, IN
VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF
                     1968, AS AMENDED, 42 U.S.C. § 3617 [Sec. 818]
         (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)
    121.    All of the foregoing paragraphs are incorporated by reference as if the same were more

            fully set forth herein at length.

    122.    Defendant violated Section 818 of the Fair Housing Act, 42 U.S.C. § 3617, by

            “threatening, intimidating, interfering with,” and/or “coercing” Plaintiff regarding her

            “enjoyment of a dwelling because of the . . . sex . . . of such person.” 24 C.F.R. §

            100.400(c)(2).




                                                                   2020-06854-MJ
                                                      61
123.    Defendant coerced Plaintiff to live against her wishes with males in a male dorm, and to

        use a male restroom and shower, rather than to permit Doe to access gender-appropriate

        housing on an equal and non-discriminatory basis, and which was consistent with Doe’s

        gender identity (female).

124.    Defendants interfered with Doe’s ability to access housing on an equal and non-

        discriminatory basis.

125.    The Defendant University itself intentionally caused or created this situation, and then

        acquiesced in hateful transphobic bias incidents toward Plaintiff which resulted from it,

        of which Defendant had actual knowledge, but was deliberately indifferent.

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendant, for an amount in excess of $50,000.00, and requests any and all compensatory damages

for emotional distress, anxiety, mental anguish, pain and suffering, humiliation, inconvenience,

loss of enjoyment of life, and loss of life’s pleasures; costs of relocating; out-of-pocket expenses;

other actual losses; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

expert witness fees, costs of suit; and injunctive/equitable relief requiring reinstatement of Plaintiff

to a vacant housing unit with Defendant in a facility that is consistent with Plaintiff’s gender

identity; for Defendant to cease assigning students to facilities that are inconsistent with their

gender identity; for Defendant to adopt, post, and disseminate a policy stating that students will be

housed in accordance with their gender identity, permitted to use restrooms which are consistent

with their gender identity, will be referred to using a name and pronouns consistent with their

gender identity, and otherwise treated consistent with their gender identity; implementation of

adequate and appropriate anti-harassment grievance procedures; anti-harassment training;




                                                               2020-06854-MJ
                                                  62
    requiring LGBT sensitivity training in fair housing practices for employees and students

    specifically; and for Defendant to conspicuously post notice of the verdict in this matter.

                                       COUNT XIX:
DISPARATE TREATMENT/DISCRIMINATION BASED ON HANDICAP/DISABILITY IN
VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF THE CIVIL RIGHTS ACT OF
                                  1968, AS AMENDED,
                          42 U.S.C. § 3604(a)-(b) [Sec. 804(a)-(b)]
         (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)

    126.   All of the foregoing paragraphs are incorporated by reference as if the same were more

           fully set forth herein at length.

    127.   Plaintiff is considered a “handicapped person,” or a person with a disability, under the

           FHA, as amended.

    128.   Defendant, Lincoln University of Pennsylvania, subjected Plaintiff to intentionally

           discriminatory terms, conditions, and privileges, regarding the provision of housing

           facilities and services, based on actual and/or perceived disability, including by:

           a.      Housing Plaintiff in a male dorm and thereby requiring Plaintiff to use a male

                   restroom and shower, rather than treating Doe consistent with Doe’s gender

                   identity (female);

           b.      Assigning and classifying Plaintiff in a manner that is inconsistent with Plaintiff’s

                   gender identity with respect to Defendant, Lincoln University of Pennsylvania’s,

                   facilities and services;

           c.      Plaintiff was also regularly misgendered with incorrect name and pronouns with

                   impunity despite giving Defendant notice and actual knowledge.

           WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

    Defendant, for an amount in excess of $50,000.00, and requests any and all compensatory damages

    for emotional distress, anxiety, mental anguish, pain and suffering, humiliation, inconvenience,



                                                                 2020-06854-MJ
                                                    63
    loss of enjoyment of life, and loss of life’s pleasures; costs of relocating; out-of-pocket expenses;

    other actual losses; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

    expert witness fees, costs of suit; and injunctive/equitable relief requiring reinstatement of Plaintiff

    to a vacant housing unit with Defendant in a facility that is consistent with Plaintiff’s gender

    identity; for Defendant to cease assigning students to facilities that are inconsistent with their

    gender identity; for Defendant to adopt, post, and disseminate a policy stating that gender

    dysphoria is a covered disability for which reasonable accommodations will be provided, that

    students will be housed in accordance with their gender identity, permitted to use facilities which

    are consistent with their gender identity, will be referred to using a name and pronouns consistent

    with their gender identity, and otherwise treated consistent with their gender identity;

    implementation of adequate and appropriate anti-harassment grievance procedures; anti-

    harassment training; requiring LGBT sensitivity training in fair housing practices for employees

    and students specifically; and for Defendant to conspicuously post notice of the verdict in this

    matter.



                                      COUNT XX:
 FAILURE-TO-ACCOMMODATE OR MAKE REASONABLE MODIFICATIONS FOR
HANDICAP/DISABILITY IN VIOLATION OF THE FAIR HOUSING ACT, TITLE VIII OF
                 THE CIVIL RIGHTS ACT OF 1968, AS AMENDED,
                       42 U.S.C. § 3604(f)(3)(B) [Sec. 804(f)(3)(B)]
        (Plaintiff, Jane Doe v. Defendant, Lincoln University of Pennsylvania)
    129.      All of the foregoing paragraphs are incorporated by reference as if the same were more

              fully set forth herein at length.

    130.      Defendant failed to provide “reasonable accommodations in rules, policies, practices, or

              services” to Plaintiff even though such accommodations were “necessary to afford such




                                                                   2020-06854-MJ
                                                      64
        person equal opportunity to use and enjoy such a dwelling.” See 42 U.S.C. §

        3604(f)(3)(B); see also 24 C.F.R. § 100.204.

131.    Defendant failed to accommodate Plaintiff’s known disability by:

        a.      Failing to provide reasonable modifications to inaccessible facilities;

        b.      Failing to provide reasonable modifications to existing policies, procedures, and

                practices;

        c.      Failing to provide a reasonable accommodation to permit Plaintiff to be housed in

                a female dorm;

        d.      Failing to provide a reasonable accommodation to permit Plaintiff to use a female

                restroom and shower in the dorm;

        e.      Failing to provide reasonable modifications and/or accommodations to existing

                policies and/or procedures in order to refer to Plaintiff and ensure that Plaintiff is

                referred to as female, with a preferred female name, and with preferred pronouns

                (“she, her, hers”);

        WHEREFORE, Plaintiff, Jane Doe, demands judgment in her favor and against

Defendant, for an amount in excess of $50,000.00, and requests any and all compensatory damages

for emotional distress, anxiety, mental anguish, pain and suffering, humiliation, inconvenience,

loss of enjoyment of life, and loss of life’s pleasures; costs of relocating; out-of-pocket expenses;

other actual losses; punitive damages; pre- and post-judgment interest, reasonable attorneys’ fees,

expert witness fees, costs of suit; and injunctive/equitable relief requiring reinstatement of Plaintiff

to a vacant housing unit with Defendant in a facility that is consistent with Plaintiff’s gender

identity; for Defendant to cease assigning students to facilities that are inconsistent with their

gender identity; for Defendant to adopt, post, and disseminate a policy stating that gender




                                                               2020-06854-MJ
                                                  65
 dysphoria is a covered disability for which reasonable accommodations will be provided, that

 students will be housed in accordance with their gender identity, permitted to use facilities which

 are consistent with their gender identity, will be referred to using a name and pronouns consistent

 with their gender identity, and otherwise treated consistent with their gender identity;

 implementation of adequate and appropriate anti-harassment grievance procedures; anti-

 harassment training; requiring LGBT sensitivity training in fair housing practices for employees

 and students specifically; and for Defendant to conspicuously post notice of the verdict in this

 matter.

                                        COUNT XXI:
                                         ASSAULT
             (Plaintiff, Jane Doe v. Defendant, Omega Psi Phi Fraternity, Inc.)
 132.      All of the foregoing paragraphs are incorporated by reference as if the same were more

           fully set forth herein at length.

 133.      Members of the Defendant, Omega Psi Phi Fraternity, Inc., subjected Doe to repeated

           apprehensions of physical violence and aggression, on account of Doe’s gender identity,

           gender expression, and/or on account of gender stereotyping.

 134.      Members of the Defendant, Omega Psi Phi Fraternity, Inc., subjected Doe on a daily

           basis to a living nightmare of transphobia and abuse.

                                    COUNT XXII:
         TORTIOUS INTEFERENCE WITH CONTRACTUAL RELATIONS
(Plaintiff, Jane Doe v. Defendant, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha
                                    Fraternity, Inc.)
 135.      All of the foregoing paragraphs are incorporated by reference as if the same were more

           fully set forth herein at length.

 136.      Plaintiff lived by agreement on an off-campus property.




                                                               2020-06854-MJ
                                                   66
 137.   Members of Omega Psi Phi, Fraternity, Inc., intended to harm and did harm the Plaintiff

        effectively denying the Plaintiff the ability to access housing and residential opportunities

        on an equal and non-discriminatory basis as students who are similarly-situated and who

        are cisgender.

 138.   Plaintiff moved back onto campus for her own safety and was deprived of a housing

        and/or residential opportunity which is to be considered a contract.

                                    COUNT XXIII:
                    NEGLIGENCE – NEGLIGENT SUPERVISION
(Plaintiff, Jane Doe v. Defendant, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha
                                    Fraternity, Inc.)
 139.   All of the foregoing paragraphs are incorporated by reference as if the same were more

        fully set forth herein at length.

 140.   Members of the Defendants, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha

        Fraternity, Inc., were negligent in subjecting Doe to gender stereotyping, denying, and

        depriving Doe of educational programs, activities, opportunities, and participation in the

        same, on an equal and non-discriminatory basis, as a transgender female.

 141.   Members of the Defendant, Omega Psi Phi Fraternity, Inc., subjected Doe on a daily

        basis to a living nightmare of transphobia and abuse.

 142.   Some members of Defendant, Omega Psi Phi, Fraternity, Inc., assumed the role of

        Resident Advisors (“R.A.s”), within the all-male fraternity. They used the position of

        R.A. to further abuse, misgender, harass, discriminate against, and subject Doe to gender

        stereotyping with impunity.

 143.   The abuse was so severe that Doe often refused to leave the residence, experienced

        severe emotional distress, and contemplated committing suicide.

 144.   Defendant failed to supervise the members who harassed or abused Doe.



                                                             2020-06854-MJ
                                                 67
 145.   Defendant is an all-male fraternity which does not, upon information and belief, have a

        policy addressing discrimination or harassment based on gender identity, gender

        expression, gender stereotyping, sex/gender, and/or gender dysphoria.

 146.   Defendants were willfully blind, refused to act to protect Doe because Doe is

        transgender, and acted with an evil motive and reckless indifference to the harm caused

        Doe and Doe’s protected rights. Defendants are therefore subject to punitive damages.

 147.   Defendants acted willfully, wantonly, and recklessly with respect to Doe’s health, safety,

        and protected rights.

                                    COUNT XXIV:
                     NEGLIGENCE – GENERAL NEGLIGENCE
(Plaintiff, Jane Doe v. Defendant, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha
                                    Fraternity, Inc.)
 148.   All of the foregoing paragraphs are incorporated by reference as if the same were more

        fully set forth herein at length.

 149.   Members of the Defendants, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha

        Fraternity, Inc., were negligent in subjecting Doe to gender stereotyping, denying, and

        depriving Doe of educational programs, activities, opportunities, and participation in the

        same, on an equal and non-discriminatory basis, as a transgender female.

 150.   Members of the Defendant, Omega Psi Phi Fraternity, Inc., subjected Doe on a daily

        basis to a living nightmare of transphobia and abuse.

 151.   Some members of Defendant, Omega Psi Phi, Fraternity, Inc., assumed the role of

        Resident Advisors (“R.A.s”), within the all-male fraternity. They used the position of

        R.A. to further abuse, misgender, harass, discriminate against, and subject Doe to gender

        stereotyping with impunity.




                                                            2020-06854-MJ
                                                68
 152.   The abuse was so severe that Doe often refused to leave the residence, experienced

        severe emotional distress, and contemplated committing suicide.

 153.   Defendant failed to supervise the members who harassed or abused Doe.

 154.   Defendant is an all-male fraternity which does not, upon information and belief, have a

        policy addressing discrimination or harassment based on gender identity, gender

        expression, gender stereotyping, sex/gender, and/or gender dysphoria.

 155.   Defendants were willfully blind, refused to act to protect Doe because Doe is

        transgender, and acted with an evil motive and reckless indifference to the harm caused

        Doe and Doe’s protected rights. Defendants are therefore subject to punitive damages.

 156.   Defendants acted willfully, wantonly, and recklessly with respect to Doe’s health, safety,

        and protected rights.

                                    COUNT XXV:
               NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
(Plaintiff, Jane Doe v. Defendant, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha
                                    Fraternity, Inc.)
 157.   All of the foregoing paragraphs are incorporated by reference as if the same were more

        fully set forth herein at length.

 158.   Members of the Defendants, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha

        Fraternity, Inc., were negligent in subjecting Doe to gender stereotyping, denying, and

        depriving Doe of educational programs, activities, opportunities, and participation in the

        same, on an equal and non-discriminatory basis, as a transgender female.

 159.   Members of the Defendant, Omega Psi Phi Fraternity, Inc., subjected Doe on a daily

        basis to a living nightmare of transphobia and abuse.

 160.   Some members of Defendant, Omega Psi Phi, Fraternity, Inc., assumed the role of

        Resident Advisors (“R.A.s”), within the all-male fraternity. They used the position of



                                                            2020-06854-MJ
                                                69
        R.A. to further abuse, misgender, harass, discriminate against, and subject Doe to gender

        stereotyping with impunity.

 161.   The abuse was so severe that Doe often refused to leave the residence, experienced

        severe emotional distress, and contemplated committing suicide.

 162.   Defendant failed to supervise the members who harassed or abused Doe.

 163.   Defendant is an all-male fraternity which does not, upon information and belief, have a

        policy addressing discrimination or harassment based on gender identity, gender

        expression, gender stereotyping, sex/gender, and/or gender dysphoria.

 164.   Defendants were willfully blind, refused to act to protect Doe because Doe is

        transgender, and acted with an evil motive and reckless indifference to the harm caused

        Doe and Doe’s protected rights. Defendants are therefore subject to punitive damages.

 165.   Defendants acted willfully, wantonly, and recklessly with respect to Doe’s health, safety,

        and protected rights.

                                    COUNT XXVI:
              INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(Plaintiff, Jane Doe v. Defendant, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha
                                    Fraternity, Inc.)
 166.   All of the foregoing paragraphs are incorporated by reference as if the same were more

        fully set forth herein at length.

 167.   Members of the Defendants, Omega Psi Phi Fraternity, Inc., and Alpha Phi Alpha

        Fraternity, Inc., subjected Doe to a living nightmare of transphobia and abuse,

        harassment, discrimination, gender stereotyping, and/or denying and depriving Doe of

        educational programs, activities, opportunities, and participation in the same, on an equal

        and non-discriminatory basis, as a transgender female.




                                                            2020-06854-MJ
                                                70
168.   Members of the Defendant, Omega Psi Phi Fraternity, Inc., subjected Doe on a daily

       basis to a living nightmare of transphobia and abuse.

169.   Some members of Defendant, Omega Psi Phi, Fraternity, Inc., assumed the role of

       Resident Advisors (“R.A.s”), within the all-male fraternity. They used the position of

       R.A. to further abuse, misgender, harass, discriminate against, and subject Doe to gender

       stereotyping with impunity.

170.   The abuse was so severe that Doe often refused to leave the residence, experienced

       severe emotional distress, and contemplated committing suicide.

171.   Defendant failed to supervise the members who harassed or abused Doe.

172.   Defendant is an all-male fraternity which does not, upon information and belief, have a a

       policy, and/or an adequate policy, addressing discrimination or harassment based on

       gender identity, gender expression, gender stereotyping, sex/gender, and/or gender

       dysphoria.

173.   Defendants were willfully blind, refused to act to protect Doe because Doe is

       transgender, and acted with an evil motive and reckless indifference to the harm caused

       Doe and Doe’s protected rights. Defendants are therefore subject to punitive damages.

174.   Defendants acted willfully, wantonly, and recklessly with respect to Doe’s health, safety,

       and protected rights.

175.   Defendants’ conduct was willful, wanton, and reckless.

176.    Defendants’ conduct is beyond all bounds of decency or what is to be expected in a

       civilized society.

                                        JURY DEMAND

Plaintiff hereby demands a trial by jury consisting of eight (8) members on all counts so triable.




                                                            2020-06854-MJ
                                                71
                  Respectfully submitted,
                  THE LAW OFFICES OF ERIC A. SHORE, P.C.



DATED: 09/15/20   BY: __________________________________
                  JUSTIN F. ROBINETTE, ESQUIRE
                  Two Penn Center
                  1500 JFK Boulevard, Suite 1240
                  Philadelphia, PA 19102
                  Tel: (215) 944-6121
                  Fax: (215) 944-6124
                  E-mail: JustinR@ericshore.com

                  Attorney for Plaintiff, Jane Doe




                                        2020-06854-MJ
                            72
                            ATTORNEY VERIFICATION

       I, JUSTIN F. ROBINETTE, ESQUIRE, Attorney for Plaintiff, Jane Doe, in the
within action, do hereby verify that the statements contained in this Complaint are true
and correct to the best of my knowledge, information, and belief. I understand that false
statements herein are made subject to the penalties of 18 Pa. C.S. § 4904, relating to
unsworn falsification to authorities.

                                     Respectfully submitted,
                                     THE LAW OFFICES OF ERIC A. SHORE, P.C.



DATED: 09/16/20                      BY: __________________________________
                                     JUSTIN F. ROBINETTE, ESQUIRE
                                     Two Penn Center
                                     1500 JFK Boulevard, Suite 1240
                                     Philadelphia, PA 19102
                                     Tel: (215) 944-6121
                                     Fax: (215) 944-6124
                                     E-mail: JustinR@ericshore.com

                                     Attorney for Plaintiff, Jane Doe




                                                        2020-06854-MJ
EXHIBIT
  B
HARDIN THOMPSON, P.C.
Kenneth J. Hardin II PA ID No. 58303
Kira M. Rivera PA ID 313632
The Frick Building
437 Grant Street, Suite 620
Pittsburgh, PA 15219
(412) 315-7195
(412) 315-7386 (fax)
Counsel for Defendant, Omega Psi Phi Fraternity

 Jane Doe,                                                                   COURT OF COMMON PLEAS
                                Plaintiff                                           CHESTER COUNTY
                 v.                                                                             No.

 Omega Psi Phi Fraternity, et al.
                               Defendants

                             NOTICE OF NOTICE OF REMOVAL

To:    Department of Court Records

       Justin F. Robinette, Esq.
       The Law Offices of Eric A Shore, P.C.
       Two Penn Center
       1500 JFK Boulevard, Suite 1240
       Philadelphia, PA 19102
       Attorney for Plaintiff

        PLEASE TAKE NOTICE that the attached Notice of Removal has been filed in the United
States District Court for the Eastern District of Pennsylvania, thereby removing this action to Federal
Court pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.

Dated: October 26th 2020

                                                       HARDIN THOMPSON, P.C.

                                                       /s/Kenneth J. Hardin_____________
                                                       Kenneth J. Hardin II (PA ID 58303)
                                                       Kira M. Rivera (PA ID 313632)
                                                       The Frick Building
                                                       437 Grant Street, Suite 620
                                                       Pittsburgh, Pennsylvania 15219
                                                       (412) 315-7195
                                                       (412) 315-7386 (fax)
                                                       Attorney for Defendant, Omega Psi Phi
                                                       Fraternity

                                                  1
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing NOTICE

OF NOTICE OF REMOVAL, was sent to all counsel of record via electronic and U.S. mail on

the 26th day of October, 2020:

                                   Justin F. Robinette, Esq.
                             The Law Offices of Eric A Shore, P.C.
                                      Two Penn Center
                               1500 JFK Boulevard, Suite 1240
                                   Philadelphia, PA 19102
                                    Attorney for Plaintiff

                                    1570 Baltimore Pike
                               Lincoln University, PA 19352
                        Defendant, Lincoln University of Pennsylvania
                                  Defendant, Brenda Allen
                                Defendant, Brian Dubenion
                                   Defendant, Lenetta Lee
                               Defendant, Lyndsay Raymond
                                 Defendant, Gerald Garlic
                           Defendant, Reverend Frederick Faison

                                    2313 St. Paul Street
                                   Baltimore, MD 21218
                            Defendant, Alpha Phi Alpha Fraternity


                                                   HARDIN THOMPSON, P.C.

                                                   /s/Kenneth J. Hardin
                                                   By: Kenneth J. Hardin, Esquire




                                              2
